Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20      PageID.3638    Page 1 of 71




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION
 DUSTIN L. MACLEOD,
                                     Case No. 2:19-cv-12153
  Petitioner,
                                     Paul D. Borman
 v.                                  United States District Judge

 MELINDA K. BRAMAN,

      Respondent,
 _______________________________/

     OPINION AND ORDER (1) DENYING THE PETITION FOR WRIT OF
     HABEAS CORPUS, (2) DECLINING TO ISSUE A CERTIFICATE OF
    APPEALABILITY, AND (3) DENYING LEAVE TO APPEAL IN FORMA
                            PAUPERIS

       Dustin Macleod, (“Petitioner”), presently on parole supervision through the

 Chippewa County Parole Office in Sault Ste. Marie, Michigan, filed a petition for

 writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his convictions for

 manufacture with intent to deliver between 5 and 45 grams of marijuana, Mich.

 Comp. Laws § 333.7401(2)(d)(ii); possession with intent to deliver marijuana, Mich.

 Comp. Laws § 333.7401(2)(d)(iii); felon in possession of a firearm, Mich. Comp.

 Laws § 750.224f; harboring a felon, Mich. Comp. Laws § 750.199(3), possession of

 a firearm in the commission of a felony (felony firearm), Mich. Comp. Laws

 § 750.227b; and being a fourth felony habitual offender, Mich. Comp. Laws

 § 769.12. For the reasons that follow, the petition for writ of habeas corpus is

 DENIED WITH PREJUDICE.
                                         1
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20       PageID.3639    Page 2 of 71




 I. BACKGROUND

       Petitioner was convicted following a jury trial in the Cheboygan County

 Circuit Court. This Court recites verbatim the relevant facts relied upon by the

 Michigan Court of Appeals, which are presumed correct on habeas review pursuant

 to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

       This case arises from the investigation of defendant for selling
       marijuana to people for whom he is not a registered caregiver under the
       Michigan Medical Marihuana Act [MMMA], MCL 333.2641, et seq.
       The investigation included three controlled buys made using
       confidential informants Shawn Spohn and his girlfriend, a forward
       looking infrared radar (FLIR) scan of defendant’s residence and of his
       grow house, and a comparative analysis of the energy bills of buildings
       similar in size and location to defendant’s grow house. Using results
       obtained from the investigation, Detective Jess Halleck secured search
       warrants for defendant’s residence and grow house on October 14,
       2014, and members of the Huron Undercover Narcotics Team (HUNT)
       and of Straits Area Narcotic Enforcement (SANE) conducted the
       searches on the same day. Immediately prior to the search of his
       residence, defendant was arrested at a remote location. Defendant
       waived his Miranda rights, Miranda v. Arizona, 384 U.S. 436, 86 S Ct
       1602, L.Ed.2d 694 (1966), and participated in a police interview with
       Detective Jason Varoni. Among other things, defendant admitted that
       he had one to two pounds of newly harvested marijuana at his house,
       and approximately 40 full-grown plants and an unknown number of
       clones in a nearby grow house. Defendant identified himself as a
       medical marijuana grower and caregiver for three patients plus himself,
       but admitted that he sold “the medicine” to whomever said they needed
       it.

       When officers knocked and announced themselves prior to searching
       defendant’s residence, Megan MacLeod, defendant’s sister, ran out the
       back door, toward the woods, and into the Black River, all the while
       with one officer yelling at her to stop, and another officer in pursuit.
       The pursing officer caught her in the middle of the river and turned her

                                          2
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3640    Page 3 of 71




       over to the proper authorities. Officer Dean Tebo testified that Megan
       MacLeod was an absconder from the Cheboygan County Jail.

       SANE’s search of defendant’s residence turned up marijuana leaf in
       bags in the master bedroom and the kitchen freezer, and 23 canisters
       and 14 plastic baggies with different varieties of marijuana seeds. The
       team also found a black digital scale, a marijuana drying rack and
       several firearms.

       Detective Halleck testified to the search of the grow house, describing
       the building as square, brick, and with surveillance cameras at each
       corner and black material covering the windows to keep the light out.
       Inside, officers found a garbage can containing marijuana “shake,” one
       grow room with six plants from four to six feet tall, another grow room
       with four plants from three to four feet tall, a third room with 20 plants
       from three to four feet tall, and a room with 92 clones. Detective
       Halleck testified that all or most of the clones had a root system. They
       also found high-powered grow lights and bulbs in each room. In
       addition, the grow house had a ventilation system to keep the rooms
       cool, and a carbon dioxide tank to pump in extra carbon dioxide to help
       the plants grow. Including clones, officers seized 122 plants. Random
       samples of 21 plants were sent to the Grayling State Police Crime
       Laboratory for analysis. They were examined by forensic scientist
       Karen Brooks, who testified that each tested positive as marijuana.

 People v. MacLeod, No. 326950, 2016 WL 3767496, at 1–2 (Mich. Ct. App. July

 14, 2016).

       Petitioner’s conviction was affirmed. Id., lv. den. 500 Mich. 946 (2017).

       Petitioner filed a post-conviction motion for relief from judgment pursuant to

 M.C.R. 6.500, et. seq., which the trial judge denied. People v. Macleod, No. 14-

 4961-FC (Cheboygan Cty. Cir. Ct., Feb. 8, 2018). The Michigan appellate courts

 denied leave to appeal. People v. MacLeod, No. 342615 (Mich. Ct. App. 22, 2018);

 lv. den. 503 Mich. 1018 (2019).
                                           3
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3641     Page 4 of 71




       Petitioner seeks habeas relief on 28 grounds:

       I. Did the trial court reversibly err when it denied Petitioner’s motion
       to dismiss which was based on the State of Michigan’s lack of
       jurisdiction to prosecute Petitioner, a member of the Sault Ste. Marie
       Tribe of Chippewa Indians who was gathering as allowed by the 2007
       Inland Consent Decree and which also reserved federal or tribal
       jurisdiction for consent decree disputes occurring in the defined
       portions of the territory ceded to the United States in the 1836 Treaty
       of the United States with the Ottawa and Chippewa Nations of Indians?

       II. Did the trial court err when it failed to grant a mistrial when the
       prosecution failed to produce endorsed witnesses and denied Petitioner
       his Sixth Amendment right of confrontation?

       III. Did the trial court reversibly err when it granted the prosecution’s
       motion in limine to forbid the defense to mention Petitioner’s Native
       American heritage and denied him his due process right to present a
       defense?

       IV. Was Petitioner denied the effective assistance of counsel
       guaranteed by the federal and state constitutions (U.S. Const. Am. VI;
       Mich. Const. 1963, Art. 1, § 20) where trial counsel (1) failed to
       procedurally obtain interlocutory appeal relief, (2) failed to
       procedurally obtain relief in federal court, (3) failed to challenge the
       initial stop of Petitioner, (4) failed procedurally to bring a Section 8
       defense pretrial, (5) failed to bring a Section 4 defense during trial, (6)
       failed to challenge the inclusion of the clones in the total number of
       “plants” seized, (7) failed to challenge the search warrant that was
       based on absent confidential informants and illogical electrical bills, (8)
       failed to move to dismiss Megan MacLeod’s “felony” arrest warrant,
       (9) failed to object to 404b evidence or request a limiting instruction,
       and (10) failed to subpoena Shawn Spohn, Jamie Lee Richards, and
       Detective Varoni?

       V. Did the trial court reversibly err and abuse its discretion by refusing
       to recognize the Treaty and constitutional rights of the Petitioner, a
       member of the Sault Ste. Marie Tribe of Chippewa Indians, who was

                                           4
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3642    Page 5 of 71




       exercising his “usual privileges of occupancy” rights as recognized by
       the 1836 Treaty of Washington when arrested?

       VI. Did the trial court reversibly err when it abused its discretion by
       refusing to recognize its jurisdictional limits as established by statute
       and precedent?

       VII. Did the trial court reversibly err when it adjudicated this case with
       a wanton disregard for the Petitioner’s constitutional and Treaty-
       protected rights, including the Indian Civil Rights Act. The Indian Civil
       Rights Act of 1968 (ICRA), 25 U.S.C. §§ 1301–1304?

       VIII. Did Petitioner Dustin MacLeod’s conviction, judgment, and
       sentence for felony firearm, felon in possession of a firearm and
       delivery-manufacturing marijuana/possession with intent to deliver
       under both Mich. Comp. Law 333.7401(2)(d)(iii) and Mich. Comp.
       Laws 333.7401(2)(d)(ii) are void ab initio where the trial court lacked
       res and personam jurisdiction, in violation of the US Constitution,
       Article VI, Clause 2, Supremacy Clause because MacLeod’s Native
       American sovereign rights create an immunity to prosecution under the
       1836 Treaty of Washington, the 2007 Consent Decree (where §§ 1.3,
       5(A)–(D), 6.2, 20.1, 24.3 were breached), federal law 25 U.S.C. §
       5123(G)(H) [construed in pari materia] and the legal principle of the
       US Supreme Court in United States v. Shoshone Tribe, 304 U.S. 111,
       58 S. Ct. 794 (1938) et all (regarding construction of Indian treaties)
       where the same provisions (including crops of all varieties, especially
       for medicinal purposes) while in Indian Count[r]y, as defined by and
       referred to in 18 U.S.C. §§ 1151–1153(A)(B), 62(A)–(C) when those
       Native American sovereignty rights were infringed [at the instigation
       of the Department of Natural Resources (DNR)] by the State of
       Michigan?

       IX. Was the trial court without authority and jurisdiction to sentence
       Petitioner as a 4th degree habitual offender, in violation of the U.S.
       Constitution XIV Amendment and the legal principle of the U.S.
       Supreme Court in Oyler v. Boles, 368 U.S. 448, 82 S. Ct. 501 (1962)
       when the prosecution failed to proper[l]y file the 4th degree habitual

                                           5
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3643    Page 6 of 71




       offender notice with the Mich. Ct. R. 6.112(F); Mich. Comp. Laws
       769.13 21 days strict time limitations period?

       X. Is Petitioner’s convictions for delivery-manufacture of 5–45
       kilograms of marijuana possession with intent to deliver 20 marijuana
       plants or more, but less than 200 plants, contrary to Mich. Comp. Laws
       333.7401(2)(d)(ii) and delivery-manufacture marijuana possession
       with intent to deliver marijuana, contrary to Mich. Comp. Laws
       333.7401(2)(d)(iii) a violation of the U.S. Constitution V Amendment
       and the legal principle of the U.S. Supreme Court in Blockburger v.
       United States, 284 U.S. 299, 52 S. Ct. 180 (1932) [based on the felony
       information’s language] for the same offense because Mich. Comp.
       Laws 333.7401(2)(d)(iii) is a Mich. Comp. Laws 768.32 necessarily
       lesser included offense of the greater offense Mich. Comp. Laws
       333.7401(2)(d)(ii)?

       XI. Was Petitioner denied due process of law, in violation of the U.S.
       Constitution VI, XIV Amendments and the legal principle of the U.S.
       Supreme Court in Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712
       (1986) when the prosecution deliberately used a peremptory challenge
       to remove the only Native American juror (Timothy Lince) because he
       might have empathized with Petitioner (a Native American) when that
       peremptory challenge was based on the race of juror Lince (a Native
       American) despite the spurious prosecutorial façade to the contrary?

       XII. Was Petitioner denied due process of law and equal protection of
       the law, in violation of the U.S. Constitution VI, XIV Amendments;
       Mich. Const. 1963, Article 1 § 20 and the legal principle of the U.S.
       Supreme Court in Duren v. Missouri, 439 U.S. 357, 99 S. Ct. 664
       (1979) when due to the Cheboygan County irregular jury empanelment
       procedure, the distinctive Native American, Hispanic American and
       AfroAmerican groups of Cheboygan County community are
       systematically excluded from the jury selection process and are not
       fairly represented in the venire, resulting in an under representation of
       the Native American, the Hispanic American and Afro-American
       during the jury selection process?


                                          6
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20       PageID.3644    Page 7 of 71




       XIII. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       due to egregious and reprehensible law enforcement misconduct in the
       form of collusive perjury or false testimony to the degree that
       Petitioner’s conviction, judgment, and sentence should be reversed and
       the case dismissed with prejudice?

       XIV. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Smith v.
       Massachusetts, 543 U.S. 462, 125 S. Ct. 1129 (2005); Bunkley v.
       Florida, 538 U.S. 835, 123 S. Ct. 2020 (2003) because there was
       insufficient evidence to sustain his conviction for felony firearm?

       XV. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in the Jackson v.
       Virginia, 443 U.S. 307, 99 S. Ct. 2781 (1979) line of cases when his
       conviction for harboring a fugitive who had a felony warrant pursuant
       to Mich. Comp. Laws 750.199 was based on insufficient evidence to
       prove Megan MacLeod wasn’t exempt from a felony warrant due to the
       applicability of the Mich. Comp. Laws 801.251, 750.195(3) and U.S.
       Supreme Court’s doctrine of in pari materia was totally ignored by the
       State of Michigan?

       XVI. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Strickland v.
       Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984) and Cronic v. United
       States, 466 U.S. 648, 104 S. Ct. 2039 (1984) due to multiple
       incompetent acts (whether by omission or commission) by trial counsel
       Gilbert alphabetized A–U that were prejudicial to the defense of
       Petitioner?

       XVII. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Berger v. U.S., 295

                                          7
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3645    Page 8 of 71




       U.S. 78, 55 S. Ct. 629 (1935) due to cumulative prosecutorial
       misconduct alphabetized A–E?

       XVIII. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Crawford v.
       Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004) when Petitioner was
       prevented from cross-examining and impeaching Jason Varoni when
       Patrick Holt was allowed to testify in Varoni’s place and interpret
       Varoni’s interview report with MacLeod?

       XIX. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Olden v. Kentucky,
       488 U.S. 227, 109 S. Ct. 480 (1988); Davis v. Alaska, 418 U.S. 308, 94
       S. Ct. 1105 (1974) when MacLeod was not allowed to impeach alleged
       confidential informant Shawn Spohn with his motive, interest and bias
       to entrap and dupe Petitioner into deviating from MMMA parameters,
       by acting under the pretext of being a Native American (similar to
       Petitioner) in need of medical marijuana to ease debilitating illness and
       with his criminal history, where he was made unavailable for trial by
       police and prosecution under the rule in Reynold v. United States?

       XX. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Crawford v.
       Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004) when the trial court
       abused its discretion by allowing Karen Brooks to testify to a lab report
       prepared by an unnamed MSP lab analyst (according to the felony
       information) when the lab report was suppressed by the prosecution, in
       violation of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1197 (1963) and
       Mich. Ct. R. 6.201(A)(B) to the surprise of the defense when the
       defense was prevented from pre-trial interview, investigating the
       unknown or unnamed MSP lab analyst and from impeaching the state
       witness with the lab report’s contents?



                                          8
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3646    Page 9 of 71




       XXI. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Michelsohn v.
       United States, 335 U.S. 469, 69 S. Ct. 213 (1949) when PX 1, PX 5, PX
       6 (hearsay) were admitted into evidence for their prejudicial impact or
       proving that MacLeod had previously committed the same crimes (but
       not charged with) for which he was on trial for, thereby tainting juror
       minds with bad man character and other uncharged similar act crimes
       evidence?

       XXII. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Hering v. New
       York, 422 U.S. 853, 95 S. Ct. 2550 (1975) when the trial court abused
       its discretion by precluding trial counsel from arguing Spohn’s Native
       American ruse to convince Petitioner to violate MMMA provisions by
       presenting to MacLeod a MMMA registered, qualified patient card?

       XXIII. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       when the trial court allowed the prosecution and police officers to first
       influence the juror minds with their prejudicial interpretations of what
       the erroneously admitted PX 1, PX 5, PX 6 and PX 31 (hearsay
       evidence) said and meant, thereby invading the province of the jury
       instead of allowing the tape discs to play out in open court on the record
       to allow the jury to make their own independent determination of what
       the tape discs said and meant?

       XXIV. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Chambers v.
       Mississippi, 410 U.S. 284, 93 S. Ct. 1038 (1973) when the trial court
       abused its discretion by denying the Petitioner a late endorsement of
       defense witnesses Jason Varoni, Shawn Spohn and Jamie Richards
       because a mere CJI2d 5:12 instruction was inadequate to protect
       Petitioner’s right to call and examine witnesses favorable to the
       defense?

                                           9
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20       PageID.3647     Page 10 of 71




       XXV. Was Petitioner denied due process of law in violation of the U.S.
       Constitution VI, XIV Amendments; Mich. Const. 1963, Article 1 § 20
       and the legal principle of the U.S. Supreme Court in Cupp v. Naughten,
       414 U.S. 141, 94 S. Ct. 396 (1974) when the trial court improperly
       instructed the jury in regards to the elements of felony firearm in the
       preliminary and final jury instructions?

       XXVI. Was Petitioner’s conviction and sentence for delivery-
       manufacturing marijuana possession with intent to deliver under both
       Mich. Comp. Laws 333.7401(2)(d)(iii) and Mich. Comp. Laws
       333.7401(2)(d)(ii) obtained in violation of the U.S. Constitution VI,
       XIV Amendments; Mich. Const. 1963, Article 1, §§ 17, 20 and the U.S.
       Supreme Court’s clearly established law in U.S. v. Russell, 411 U.S.
       423, 93 S. Ct. 1637 (1973) when the conviction and sentence was based
       on police and law enforcement entrapment when the police agent posed
       as a Native American to induce MacLeod to violate the Michigan
       Medical Marijuana law per Mich. Comp. Laws 333.26421 et. seq.,
       resulting in a violation of the Health Code law pursuant to Mich. Comp.
       Laws 333.7401(2)(d)(ii)(iii) out of sympathy and empathy for a fellow
       Native American when without such Native American ruse, Petitioner
       would not have violated Mich. Comp. Laws 333.7401(2)(d)(ii)(iii)?

       XXVII. Was Petitioner denied the U.S. Constitution XIV Amendment
       due process and equal protection of the law clauses during an appeal of
       right to have accurate and verbatim transcripts of the entire proceedings
       when the court reporter failed to comply with the language of Mich.
       Comp. Laws 8.108(B)(1)(A)–(D) consistent with 28 U.S.C. §
       753(B)(1) when the court in the form of the 11 illegally admitted
       hearsay evidence PX1, PX 5, PX 6 and PX 31 where such omissions
       interferes with the appellate court’s ability to make an accurate and
       independent determination of what the tape disc conversations between
       MacLeod and CI Shawn Spohn and MacLeod and Officer Varoni
       actually said or meant?

       XXVIII. Was Petitioner denied the effective assistance of appellate
       counsel during direct appeal in violation of the U.S. Constitution XIV
       Amendment and the legal principles of the U.S. Supreme Court in

                                          10
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3648    Page 11 of 71




          Anders v. California, 386 U.S. 738; 87 S. Ct. 1396 (1967) when
          appellate counsel failed to raise the exact arguments contained in
          arguments VIII–XXVIII because those issues were significant,
          meritorious and obvious issues to raise during direct appeal when there
          is a reasonable likelihood that had arguments I–XX been raised on
          direct appeal, Defendant MacLeod’s conviction, judgment, and
          sentence would have been reversed?

 (ECF No. 1. Petition, PgID 72–81.)

 II. STANDARD OF REVIEW

          28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

 Penalty Act of 1996 (AEDPA), imposes the following standard of review for habeas

 cases:

          An application for a writ of habeas corpus on behalf of a person in
          custody pursuant to the judgment of a State court shall not be granted
          with respect to any claim that was adjudicated on the merits in State
          court proceedings unless the adjudication of the claim–

                (1) resulted in a decision that was contrary to, or
                involved an unreasonable application of, clearly
                established Federal law, as determined by the Supreme
                Court of the United States; or

                (2) resulted in a decision that was based on an
                unreasonable determination of the facts in light of the
                evidence presented in the State court proceeding.

          A decision of a state court is “contrary to” clearly established federal law if

 the state court arrives at a conclusion opposite to that reached by the Supreme Court

 on a question of law or if the state court decides a case differently than the Supreme

 Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

                                            11
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3649     Page 12 of 71




 362, 405–06 (2000). An “unreasonable application” occurs when “a state court

 decision unreasonably applies the law of [the Supreme Court] to the facts of a

 prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ simply

 because that court concludes in its independent judgment that the relevant state-court

 decision applied clearly established federal law erroneously or incorrectly.” Id. at

 411. “[A] state court’s determination that a claim lacks merit precludes federal

 habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

 state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

 Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

 III. DISCUSSION

        A. Claims # 1, 5, 6, 7, 8. The jurisdictional claims.

       Petitioner, in his first, fifth, sixth, seventh, and eighth claims, argues that the

 State of Michigan did not have jurisdiction to prosecute him, because his status as a

 Native American permits petitioner to grow and sell marijuana. Petitioner bases his

 claims primarily on the 1836 Treaty of Washington, in which various Native

 American Tribes sold a large portion of land in Michigan to the federal government,

 a 2007 Consent Decree from the United States District Court for the Western District

 of Michigan, which permitted Native Americans to hunt, fish, plant, and gather on

 the former tribal land without state regulation, and the Indian Civil Rights Act of

 1968. 25 U.S.C. §§ 1301–1304. The Michigan Court of Appeals rejected the bulk of

                                           12
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20           PageID.3650    Page 13 of 71




 petitioner’s claims, ruling that the State of Michigan had jurisdiction to prosecute

 petitioner for his crimes. MacLeod, No. 326950, 2016 WL 3767496, at *2.

       The determination of whether a state court is vested with jurisdiction under

 state law over a criminal case is a function of the state courts, not the federal courts.

 Wills v. Egeler, 532 F.2d 1058, 1059 (6th Cir. 1976); see also Daniel v. McQuiggin,

 678 F. Supp. 2d 547, 553 (E.D. Mich. 2009). The Sixth Circuit has noted that “[a]

 state court’s interpretation of state jurisdictional issues conclusively establishes

 jurisdiction for purposes of federal habeas review.” Strunk v. Martin, 27 F. App’x.

 473, 475 (6th Cir. 2001). Petitioner’s claims that the trial court lacked jurisdiction to

 try his case raises an issue of state law because it questions the interpretation of

 Michigan law, and is therefore not cognizable in federal habeas review. See United

 States ex. rel. Holliday v. Sheriff of Du Page Cty., 152 F. Supp. 2d 1004, 1013 (N.D.

 Ill. 2001); cf. Toler v. McGinnis, 23 F. App’x. 259, 266 (6th Cir. 2001) (district court

 lacked authority on habeas review to review petitioner’s claim that the state court

 erred in refusing to instruct jury on the requirements for extraterritorial jurisdiction,

 because the claim was contingent upon an interpretation of an alleged violation of

 state law). Petitioner is not entitled to relief on these claims.

        B. Claims # 2, 18, 19, and 20. The Confrontation Clause claims.

       Petitioner next alleges that his Sixth Amendment right to confrontation was

 violated.

                                            13
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3651     Page 14 of 71




       Petitioner, in his second claim, alleges that his right to confrontation was

 violated when the prosecutor failed to produce certain endorsed witnesses for trial,

 namely, the confidential informants, as well as Detective Varoni.

       The Sixth Amendment guarantees a defendant the right to confront witnesses

 and to have compulsory process for witnesses favorable to him or to her. However,

 the Sixth Amendment does not require the prosecution to call every witness who is

 competent to testify. United States v. Moore, 954 F.2d 379, 381 (6th Cir. 1992);

 Whittaker v. Lafler, 639 F. Supp. 2d 818, 825 (E.D. Mich. 2009). Further, the right

 to confrontation does not impose a duty upon the prosecution to call a particular

 witness. United States v. Bryant, 461 F.2d 912, 916 (6th Cir. 1972). Stated

 differently, the Confrontation Clause “is not a guarantee that the prosecution will

 call all the witnesses it has against the defendant.” United States v. Morgan, 757

 F.2d 1074, 1076 (10th Cir. 1985). In Cooper v. California, 386 U.S. 58, 62, n.2

 (1967), the U.S. Supreme Court found a habeas petitioner’s contention that he was

 deprived of his right to confrontation because the state did not produce an informant

 to testify against him to be “absolutely devoid of merit.” Id. Therefore, the Sixth

 Amendment right to confrontation “does not come into play where a potential

 witness neither testifies nor provides evidence at trial.” United States v. Porter, 764

 F.2d 1, 9 (1st Cir. 1985) (internal citations omitted).




                                           14
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3652    Page 15 of 71




       Federal law does not require the production of res gestae witnesses. Johnson

 v. Hofbauer, 159 F. Supp. 2d 582, 601 (E.D. Mich. 2001). Michigan law’s

 requirement that the prosecutors produce res gestae witnesses is a matter of state

 law, and enforcement of this requirement is beyond the scope of federal habeas

 review. Collier v. Lafler, 419 F. App’x. 555, 559 (6th Cir. 2011). “[U]nder federal

 law, there is no obligation on the part of the prosecutor to call any particular witness

 unless the government has reason to believe that the testimony would exculpate the

 petitioner.” Atkins v. Foltz, 856 F.2d 192 (unpublished table decision) (6th Cir. Aug.

 24, 1988) (citing Bryant, 461 F.2d at 916). Thus, whether a prosecutor exercised due

 diligence in attempting to locate a res gestae witness is outside the scope of federal

 habeas review. Collier, 419 F. App’x. at 560. Petitioner presented no evidence that

 the confidential informants or Detective Varoni would have offered exculpatory

 evidence had they testified; he is not entitled to habeas relief.

       As a related claim, petitioner contends that his right to confrontation was

 violated by the admission of one of the confidential informant’s out-of-court

 statements to the police that he had purchased marijuana from petitioner. The

 Michigan Court of Appeals rejected the claim:

       Our review of the record shows that the detective who supervised two
       of the controlled buys testified that Spohn said he could purchase
       marijuana from defendant, and that defendant had a green pickup truck.
       Although such statements by a confidential informant to a police officer
       are testimonial, the record clearly shows that the statements were not
       offered to establish the truth of the matter stated, but to show why the
                                            15
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20       PageID.3653    Page 16 of 71




       police acted as they did. Specifically, they explained why officers set
       up controlled buys targeting defendant and that they used the
       information about defendant’s truck to help locate the grow operation.
       Statements offered to show why police officers acted as they did are not
       hearsay. Spohn and his girlfriend did not testify against defendant at
       trial, and Spohn’s testimonial statements were offered by the detective
       to show why police acted as they did. Defendant fails to establish a
       violation of the Confrontation Clause.

 MacLeod, No. 326950, 2016 WL 3767496, at *5 (internal citations omitted).

       Out of court statements that are testimonial in nature are barred by the Sixth

 Amendment Confrontation Clause unless the witness is unavailable and the

 defendant has had a prior opportunity to cross-examine the witness, regardless of

 whether such statements are deemed reliable by the court. See Crawford v.

 Washington, 541 U.S. 36, 68–69 (2004). However, the Confrontation Clause “does

 not bar the use of testimonial statements for purposes other than establishing the

 truth of the matter asserted.” Id. at 59, n.9; see also Tennessee v. Street, 471 U.S.

 409, 414 (1985) (defendant’s rights under the Confrontation Clause were not

 violated by introduction of an accomplice’s confession for the nonhearsay purpose

 of rebutting defendant’s testimony that his own confession was coercively derived

 from the accomplice’s statement). Indeed, “[i]n some circumstances, out of court

 statements offered for the limited purpose of explaining why a government

 investigation was undertaken have been determined not to be hearsay.” United States

 v. Gibbs, 506 F.3d 479, 486–87 (6th Cir. 2007) (quoting United States v. Martin,

 897 F.2d 1368, 1371 (6th Cir. 1990)). Evidence that is provided merely by way of
                                          16
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3654     Page 17 of 71




 background or is offered only to explain how certain events came to pass or why law

 enforcement officers took the actions that they did is not offered for the truth of the

 matter asserted, and thus cannot trigger a Confrontation Clause violation. United

 States v. Warman, 578 F.3d 320, 346 (6th Cir. 2009) (quoting United States v.

 Cromer, 389 F.3d 662, 676 (6th Cir. 2004)).

       In the present case, the admission of the confidential informant’s statements

 to the detective did not violate petitioner’s right to confrontation because they were

 not offered for the truth of the matter asserted but rather were simply offered to the

 jury as background about the investigation that led to the arrest of petitioner and the

 search of his property. E.g., United States v. Doxey, 833 F.3d 692, 708 (6th Cir.

 2016) (finding that informant’s statements about background leading to search were

 not offered for truth asserted). Morever, because the Mr. Spohn did not testify at

 trial, petitioner did not have a right to confront and impeach him at trial. Id. Thus,

 this Court rejects petitioner’s second claim and his related nineteenth claim

 involving his inability to impeach Mr. Spohn.

       Petitioner, in his eighteenth claim, alleges that his right to confrontation was

 violated when Detective Patrick Holt was permitted to testify concerning the

 statement that petitioner made to Detective Jason Varoni, rather than having

 Detective Varoni testify.




                                           17
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3655     Page 18 of 71




       Petitioner’s statements to the police are not testimonial hearsay, because they

 are admissions by a party-opponent. These statements are, by definition, not hearsay

 under either Federal Rule of Evidence 801(d)(2)(A) or Michigan Rule of Evidence

 801(d)(2)(A). Because the prohibition announced in Crawford only applies to

 hearsay, that prohibition does not cover petitioner’s own admissions to the police.

 See United States v. Tolliver, 454 F.3d 660, 665 (7th Cir. 2006); see also Miller v.

 Stovall, 573 F. Supp. 2d 964, 997 (E.D. Mich. 2008). Petitioner is not entitled to

 relief on his eighteenth claim.

       Petitioner, in his twentieth claim, alleges that his Sixth Amendment rights

 were violated when Michigan State Police Forensic Scientist Karen Brooks was

 permitted to testify about a laboratory report that she did not prepare.

       Scientific or laboratory reports which are admitted to prove a fact are

 testimonial statements for the purposes of the Sixth Amendment right to

 confrontation. Bullcoming v. New Mexico, 564 U.S. 647, 665 (2011); Melendez-Diaz

 v. Massachusetts, 557 U.S. 305, 310–11 (2009). Because they are testimonial, the

 reports cannot be admitted into evidence unless the analysts who wrote them are

 subject to cross-examination. Melendez-Diaz, 557 U.S. at 311.

       Michigan State Police Forensic Scientist Karen Brooks, the testifying witness,

 did generate the report at issue, which was admitted as People’s Exhibit 8. (ECF No.




                                           18
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3656    Page 19 of 71




 14-10, PgID 1413.) That report plainly lists Karen Brooks’ name and bears her

 signature at the end of the report. Petitioner’s claim is without merit.

         Petitioner also claims that the prosecutor violated its duty under Brady v.

 Maryland, 373 U.S. 83 (1963), by failing to turn this report over to the defense prior

 to trial.

         It is true that suppression by the prosecution of evidence favorable to the

 defendant upon request violates due process, where the evidence is material to either

 guilt or punishment of the defendant, irrespective of the good or bad faith of the

 prosecution. Brady, 373 U.S. at 87. Evidence is material only if there is a reasonable

 probability that, had the evidence been disclosed to the defense, the result of the

 proceeding would have been different. United States v. Bagley, 473 U.S. 667, 682

 (1985). A “reasonable probability is a probability sufficient to undermine confidence

 in the outcome.” Id. In Strickler v. Greene, 527 U.S. 263, 281–82 (1999), the

 Supreme Court articulated three essential elements of a Brady claim: (1) the

 evidence at issue must be favorable to the accused, either because it is exculpatory,

 or because it is impeaching; (2) the evidence must have been suppressed by the State,

 either willfully or inadvertently; and (3) prejudice must have ensued. “Prejudice (or

 materiality) in the Brady context is a difficult test to meet.” Jamison v. Collins, 291

 F.3d 380, 388 (6th Cir. 2002).




                                           19
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3657     Page 20 of 71




       Petitioner is not entitled to habeas relief because he failed to show that any of

 the suppressed material was exculpatory. A habeas petitioner bears the burden of

 showing the prosecution suppressed exculpatory evidence. See Bell v. Howes, 703

 F.3d 848, 853 (6th Cir. 2012). Allegations that are merely conclusory or which are

 purely speculative cannot support a Brady claim. Burns v. Lafler, 328 F. Supp. 2d

 711, 724 (E.D. Mich. 2004). “[M]ere speculation that a government file may contain

 Brady material is not sufficient” to prove a due-process violation. United States v.

 Driscoll, 970 F.2d 1472, 1482 (6th Cir.1992), abrogated on other grounds by

 Hampton v. United States, 191 F.3d 695 (6th Cir.1999). Petitioner has failed to show

 that any of this evidence exculpated him of this crime. Petitioner is therefore not

 entitled to habeas relief on his Brady claim. Burns, 328 F. Supp. 2d at 724.

       Petitioner’s Brady claim also fails because the laboratory report was disclosed

 to petitioner during trial. Brady generally does not apply to the delayed disclosure

 of exculpatory information, but only to a complete failure by the prosecutor to

 disclose such information. United States v. Davis, 306 F.3d 398, 421 (6th Cir. 2002)

 (internal citations omitted). If previously undisclosed evidence is disclosed during

 trial, no Brady violation occurs unless the defendant is prejudiced by its

 nondisclosure. United States v. Word, 806 F.2d 658, 665 (6th Cir. 1986); see also

 United States v. Bencs, 28 F.3d 555, 560–61 (6th Cir. 1994). The Sixth Circuit noted

 that “[t]he Supreme Court rejected the claim that the duty to disclose hinges on the

                                          20
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3658   Page 21 of 71




 usefulness of the material to pretrial preparation. Such a standard would ‘necessarily

 encompass incriminating evidence as well as exculpatory evidence, since knowledge

 of the prosecutor’s entire case would always be useful in planning the defense.’”

 Bencs, 28 F.3d at 560, n.5 (quoting United States v. Agurs, 427 U.S. 97, 112, n.20

 (1976)).

       Petitioner is not entitled to relief on his twentieth claim.

        C. Claims # 3, 22, and 24. The right to present a defense claims.

       Petitioner alleges he was denied his right to present a defense.

       “Just as an accused has the right to confront the prosecution’s witnesses for

 the purpose of challenging their testimony, he also has the right to present his own

 witnesses to establish a defense.” Washington v. Texas, 388 U.S. 14, 19 (1967). This

 right is a fundamental element of the due process of law. Id.; see also Crane v.

 Kentucky, 476 U.S. 683, 690 (1986) (“Whether rooted directly in the Due Process

 Clause of the Fourteenth Amendment, or in the Compulsory Process or

 Confrontation clauses of the Sixth Amendment, the Constitution guarantees criminal

 defendants ‘a meaningful opportunity to present a complete defense.’”) (internal

 citations omitted). However, an accused in a criminal case does not have an

 unfettered right to offer evidence that is incompetent, privileged, or otherwise

 inadmissible under the standard rules of evidence. Montana v. Egelhoff, 518 U.S.

 37, 42 (1996). The Supreme Court, in fact, has acknowledged its “traditional

                                           21
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3659    Page 22 of 71




 reluctance to impose constitutional constraints on ordinary evidentiary rulings by

 state trial courts.” Crane, 476 U.S. at 689. The Supreme Court gives trial court

 judges “wide latitude” to exclude evidence that is repetitive, marginally relevant, or

 that poses a risk of harassment, prejudice, or confusion of the issues. Id. (quoting

 Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)).

       Moreover, under the standard of review for habeas cases as enunciated in

 § 2254(d)(1), it is not enough for a habeas petitioner to show that the state trial

 court’s decision to exclude potentially helpful evidence to the defense was erroneous

 or incorrect. Instead, a habeas petitioner must show that the state trial court’s

 decision to exclude the evidence was “an objectively unreasonable application of

 clearly established Supreme Court precedent.” Cf. Rockwell v. Yukins, 341 F.3d 507,

 511–12 (6th Cir. 2003).

       Petitioner, in his third claim, alleges he was denied the right to present a

 defense because the trial judge refused to allow him to bring up his Native American

 background. The Michigan Court of Appeals rejected the claim:

       Defendant argues that, because the conduct for which he was criminally
       charged accorded with the jurisdictional rights afforded him under the
       aforementioned Decree, his Native American heritage was an essential
       element in his defense. Defendant asserted and proved his Native
       American heritage in the context of the jurisdictional challenge;
       however, once the trial court properly exercised jurisdiction over the
       matter, defendant’s Native American heritage could provide him
       neither immunity nor defense under the MMMA. Therefore, his
       heritage was neither relevant nor material. Consequently, defendant did
       not suffer a constitutional deprivation of his right to present a defense,
                                          22
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3660    Page 23 of 71




        and the trial court did not abuse its discretion by granting the
        prosecution’s motion in limine to prohibit defendant’s mention of his
        heritage.

 MacLeod, No. 326950, 2016 WL 3767496, at *6 (internal citation omitted).

        The United States Supreme Court has “repeatedly held that a state court’s

 interpretation of state law, including one announced on direct appeal of the

 challenged conviction, binds a federal court sitting in habeas corpus.” Bradshaw v.

 Richey, 546 U.S. 74, 76 (2005). State courts are the “ultimate expositors of state

 law.” Mullaney v. Wilbur, 421 U.S. 684, 691 (1975). What is essential to establish

 an element of a crime, like the question whether a given element is necessary, is a

 question of state law, upon which federal habeas review is not available. See Sanford

 v. Yukins, 288 F.3d 855, 862 (6th Cir. 2002). Likewise, “[d]ue process does not

 require that a defendant be permitted to present any defense he chooses. Rather,

 states are allowed to define the elements of, and defenses to, state crimes.” Lakin v.

 Stine, 80 F. App’x. 368, 373 (6th Cir. 2003) (citing Apprendi v. New Jersey, 530

 U.S. 466, 48487 (2000); McMillan v. Pennsylvania, 477 U.S. 79, 84–86, (1986)).

 The circumstances under which a criminal defense may be asserted is thus a question

 of state law. Id.

        The Michigan Court of Appeals determined that petitioner’s Native American

 heritage did not provide a defense to the crimes. This Court must defer to that

 determination.

                                          23
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3661     Page 24 of 71




       Petitioner, in his twenty-second claim, alleges that he should have been

 permitted to introduce evidence that Mr. Spohn lied about being Native American,

 as it was relevant to an entrapment defense.

       Petitioner is not entitled to relief on this claim for several reasons.

       First, in Michigan, the defense of entrapment is decided by the judge, not the

 jury. See People v. D'Angelo, 401 Mich. 167, 173–77 (1977); see also People v.

 Woods, 241 Mich. App. 545, 554 (2000). Petitioner did not assert an entrapment

 defense either before or at trial. In any event, the jury would not have decided any

 entrapment issue, hence, the judge’s refusal to allow petitioner to introduce evidence

 that Spohn had lied about his heritage would not have deprived petitioner of a

 defense.

       Secondly, petitioner presented no evidence that he was entrapped by Spohn

 into committing a crime.

       Michigan has adopted the objective theory of entrapment. See People v.

 Juillet, 439 Mich. 34, 52–54 (1991). Under an objective theory of entrapment,

 “entrapment occurs when the government induces or instigates the commission of a

 crime by one not ready and willing to commit it, rather than merely providing the

 opportunity to commit a crime.” Sosa v. Jones, 389 F.3d 644, 647 (6th Cir. 2004)

 (citing Russell, 411 U.S. at 445).




                                           24
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3662     Page 25 of 71




       Spohn’s represented heritage did not induce petitioner into committing a

 crime he otherwise would not have because, regardless of his background, Spohn

 was not one of petitioner’s medical marijuana patients, the only people to whom

 MacLeod was allowed to sell or provide marijuana, and yet petitioner admitted to

 selling to non-patients anyway. (ECF No. 14-11, playing 10/14/14 Interview Audio,

 admitted as People’s Exhibit 31, PgID 1467.) The sale of marijuana to non-patients

 was the crime, which had nothing to do with Spohn’s heritage. See People v. Bylsma,

 315 Mich. App. 363, 384 (2016) (holding that a defendant may not assert a defense

 under Section 8 of the Michigan Medical Marijuana Act for sale or transfer of

 marijuana “to a patient whom he did not serve as a primary caregiver”) (emphasis

 in original). Petitioner is not entitled to relief on his twenty-second claim.

       Petitioner’s twenty-fourth claim, in its heading, states that the judge prevented

 the defense from calling Mr. Spohn, Detective Varoni, or Ms. Richards as defense

 witnesses. However, the body of his argument is basically a rehash of the argument

 he made in his second claim, namely, that his rights were violated by the

 prosecution’s failure to call these witnesses to testify. However, as mentioned when

 addressing petitioner’s second claim, supra, the Confrontation Clause does not

 require the prosecution to call all of its witnesses. Petitioner failed to show that these

 witnesses would have been exculpatory. He is not entitled to relief on his twenty-

 fourth claim.

                                            25
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3663     Page 26 of 71




        D. Claims # 4 and 16. The ineffective assistance of trial counsel claims.

       Petitioner next alleges he was denied the effective assistance of trial counsel.

       To prevail on his ineffective assistance of counsel claims, petitioner must

 show that the state court’s conclusion regarding these claims was contrary to, or an

 unreasonable application of, Strickland v. Washington, 466 U.S. 668 (1984). See

 Knowles v. Mirzayance, 556 U.S. 111, 123 (2009). Strickland established a two-

 prong test for claims of ineffective assistance of counsel: the petitioner must show

 (1) that counsel’s performance was deficient, and (2) that the deficient performance

 prejudiced the defense. Strickland, 466 U.S. at 687.

       Petitioner first contends that trial counsel was ineffective for filing a

 procedurally defective interlocutory appeal after the judge denied petitioner’s

 motion to dismiss and granted the prosecution’s motion in limine to exclude all

 references to petitioner’s Native American heritage.

       Petitioner is unable to show that he was prejudiced by trial counsel’s failure

 to file an interlocutory appeal in a correct manner because the Michigan Court of

 Appeals eventually addressed the claims that the petitioner wished to raise in an

 interlocutory appeal on his appeal of right and found them to be meritless. Because

 the petitioner failed to show that trial counsel was ineffective for failing to file an

 interlocutory appeal, he is not entitled to habeas relief. E.g., McKenzie v. Jones, 100

 F. App’x. 362, 363–64 (6th Cir. 2004).

                                           26
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3664     Page 27 of 71




         Petitioner next contends that trial counsel was ineffective for filing an

 untimely notice to remove petitioner’s criminal case to the federal court. The

 Michigan Court of Appeals rejected this claim, because petitioner failed to show that

 he had substantive grounds for removal to federal court under 28 U.S.C. §§ 1442,

 1442a, and 1443. MacLeod, No. 326950, 2016 WL 3767496, at *6.

         A criminal prosecution may be removed from state to federal court where the

 defendant is the United States or any of its officers or agents, an officer of a federal

 court, or an officer of either House of Congress, a member of the armed forces who

 acted “under color of his office or status,” or a defendant who is denied or cannot

 enforce his civil rights or equal rights in the state court. 28 U.S.C. §§ 1442, 1442a,

 1443.

         Petitioner is unable to show that his case fell within one of these statutory

 provisions for removal of a state court criminal action to the federal court.

 Petitioner’s request for removal to the federal court was denied not just on procedural

 grounds but also on the ground that petitioner failed to show that his case was

 removable to federal court. People of the State of Michigan v. Dustin Lee Macleod,

 15-cv-10614 (E.D. Mich. Feb. 19, 2015) (ECF No. 3, PgID 63.) Petitioner failed to

 show that he was prejudiced by counsel’s failure to file a timely notice of removal.

         Petitioner next claims that trial counsel was ineffective for failing to raise

 certain Fourth Amendment challenges to the evidence.

                                           27
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3665     Page 28 of 71




       To prove that counsel’s failure to litigate a Fourth Amendment claim

 competently is the principal claim of ineffectiveness, a defendant “must also prove

 that his Fourth Amendment claim is meritorious and that there is a reasonable

 probability that the verdict would have been different absent the excludable evidence

 in order to demonstrate actual prejudice.” Kimmelman v. Morrison, 477 U.S. 365,

 375 (1986).

       Petitioner first argues that trial counsel was ineffective for failing to challenge

 the initial police stop of petitioner on the ground that the stop was made to detain

 petitioner while a search warrant was executed on his house. The Michigan Court of

 Appeals rejected petitioner’s claim:

       Defendant correctly notes that the United States Supreme Court has
       held that the Summers rule permitting law enforcement officers to
       detain the occupants of premises being searched is limited to occupants
       found within the immediate vicinity of the premises. Bailey v. US, –––
       U.S. ––––; 133 S Ct 1031; 185 L.Ed.2d 19 (2013); Michigan v.
       Summers, 452 U.S. 692, 101 S Ct 2587, 69 L Ed 340 (1981). However,
       any challenge of the initial stop based on the Summers/Bailey rule
       would have been futile because it pertains to detention of an occupant
       without an initial showing of probable cause that the occupant had
       committed a crime. Summers, 452 U.S. at 693–695. In the instant case,
       officers had probable cause to detain and arrest defendant for selling
       marijuana to a confidential informant in three controlled buys. Defense
       counsel is not ineffective for failing to follow a futile course of action.

 MacLeod, No. 326950, 2016 WL 3767496, at 7.




                                           28
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3666    Page 29 of 71




       The police had probable cause to detain and arrest petitioner for selling

 marijuana to a confidential informant. Petitioner would have been unable to avail

 himself of the Bailey/Summers rule to suppress the evidence, accordingly, the

 Michigan Court of Appeals reasonably rejected petitioner’s claim.

       Petitioner next contends that trial counsel failed to challenge the search

 warrants on the ground that they were not supported by probable cause. The

 Michigan Court of Appeals rejected this claim:

       In the instant case, the search warrant affidavit relayed several
       statements made by defendant during three undisputed controlled buys.
       The statements were not reported by the CIs, but were captured by the
       audio recorder/transmitter worn by the CI. Defendant commented on
       the different strains of marijuana he grew, how much he had spent on
       his marijuana business, what type of marijuana sells well, and the
       proximity of his grow house to his residence, and he asked one of the
       CI's “if he could sell a couple of ounces for him to help keep his yield
       down.” The search warrant affidavit also relayed information about
       defendant’s criminal history, and results of a comparative analysis of
       previously subpoenaed electrical records from similar buildings in the
       area of defendant’s grow house. Considering the totality of the affidavit
       and mindful of our deference to a magistrate’s probable cause
       determination, we find that the search warrant affidavit provided a
       “‘substantial basis’ for inferring a ‘fair probability’ that contraband or
       evidence of a crime will be found in a particular place[,]”.
       Consequently, the defendant’s argument that the search warrant was
       devoid of probable cause fails, as does his contention that trial counsel
       performed deficiently by failing to challenge it.

 MacLeod, No. 326950, 2016 WL 3767496, at *7 (internal citations omitted).

       The search warrant affidavit contained sufficient evidence to establish

 probable cause for the search. The Michigan Court of Appeals reasonably rejected

                                          29
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3667     Page 30 of 71




 petitioner’s ineffective assistance of counsel claim because petitioner failed to show

 that trial counsel could have successfully challenged the search warrant had he filed

 a motion to suppress.

       Petitioner next contends that trial counsel was ineffective for failing to assert

 two defenses that are available under the Michigan Medical Marihuana Act or

 MMMA.

       The Michigan Court of Appeals rejected petitioner’s claim at length:

       Defendant next contends that defense counsel rendered ineffective
       assistance when he failed to assert defenses available under the
       MMMA, specifically, an affirmative defense under § 8, MCL
       333.26428, and an immunity defense under § 4, MCL 333. 26424.

       Defendant was charged with manufacturing with intent to deliver
       between 5 and 45 grams of marijuana, and possession of 20–200 plants
       with intent to deliver. In order to prevail on a pretrial § 8 defense,
       defendant had to provide evidence that his physician recommended the
       medical use of marijuana to treat serious or debilitating medical
       conditions subsequent to a full medical assessment that occurred in the
       context of a bona-fide physician-patient relationship. MCL
       333.26428(a)(1). In addition, the defendant had to show that the one to
       two pounds of marijuana and 122 marijuana plants he possessed was
       “not more than reasonably necessary” for his treatment. ML
       333.26428(a)(2). Further, defendant had to prove that he was engaged
       in the medical use of marijuana to treat or alleviate his serious or
       debilitating medical condition. MCL 333.26428(a)(3). If defendant
       satisfied all of these elements, he could assert a § 8 defense in a motion
       to dismiss and, following an evidentiary hearing where defendant met
       the elements set forth above, the relevant charges would have been
       dismissed. MCL 333.26428(b).

       Defendant does not indicate on appeal how he would have met the
       requirements of § 8. With the possible exception of his mother, nothing
       suggests that defendant could have provided prima facie evidence
                                          30
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3668    Page 31 of 71




       establishing that he, his other three registered patients, his regulars,
       whom he declined to identify, or any of his random buyers satisfied the
       requirements of § 8(a)(1). Even if he could have satisfied § 8(a)(1), that
       he had product enough to provide for his regulars while also supplying
       the unpredictable needs of random buyers renders it unlikely that he
       could have presented prima facie evidence satisfying § 8(a)(2). In light
       of defendant’s admissions and the amount of marijuana seized, there
       appears no reasonable probability that the result of the proceedings
       would have been different had defense counsel moved to dismiss under
       § 8.

       Likewise, there is no reasonable probability that defendant would have
       been able to assert a successful § 4 defense, which required, among
       other things, that defendant not possess more than 2.5 ounces of
       marijuana and 12 plants for each qualifying patient. MCL
       333.26424(b)(1). Defendant argues that, if defense counsel had
       challenged inclusion of the “clones” in the total plant count, the count
       would have been reduced to 30 plants, which fell within the amount he
       was allowed to have under § 4. However, even if the clones had been
       excluded, defendant admittedly had one to two pounds of marijuana in
       his residence, which exceeded the 10 ounces he was allowed under § 4.

       Further, the marijuana plants had to be kept in an “enclosed, locked
       facility.” 333.26424(b)(2). An “enclosed locked facility” means “a
       closet, room, or other comparable, stationary, and fully enclosed area
       equipped with secured locks or other functioning security devices that
       permit access only by a registered primary caregiver or registered
       qualifying patient.” MCL 333.26423(d). Defendant told Detective
       Varoni that his father had a key to the grow operation, but that his father
       did not grow, smoke, or even touch marijuana. Clearly, defendant’s
       father was not a proper “registered primary caregiver” or “registered
       qualifying patient” entitled to have a key to the “enclosed, locked
       facility” under MCL 333.26423(d). Because defendant possessed in
       excess of the 10 ounces of usable marijuana allowed him under § 4, and
       because there is no evidence that his father's access to the grow facility
       was in accordance with MCL 333.26423(d), immunity under § 4 was
       not available to defendant. Consequently, defense counsel did not
       render ineffective assistance for failing to advocate a meritless position.



                                           31
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20            PageID.3669     Page 32 of 71




 MacLeod, No. 326950, 2016 WL 3767496, at *8 (internal citations omitted).

          Defense counsel must investigate all apparently substantial defenses available

 to the defendant and must assert them in a timely manner. Fornash v. Marshall, 686

 F.2d 1179, 1187 (6th Cir. 1982). The right to the effective assistance of counsel is

 violated where, through his or her own ineffectiveness or incompetence, defense

 counsel deprives a criminal defendant of a substantial defense. Williams v. Abshire,

 544 F. Supp. 315, 318 (E.D. Mich. 1982). The Supreme Court, however, “has never

 required defense counsel to pursue every claim or defense, regardless of its merit,

 viability, or realistic chance for success.” Knowles, 556 U.S. at 123.

          For the reasons stated by the Michigan Court of Appeals in its opinion,

 petitioner failed to offer any evidence that he had a viable affirmative defense or

 immunity defense under Michigan’s medical marijuana law. Accordingly, the

 Michigan Court of Appeals reasonably rejected these claims.

          Petitioner next alleges that his trial counsel was ineffective for failing to move

 to dismiss his sister Megan MacLeod’s felony arrest warrant on the ground that she

 was on medical furlough from the jail. The Michigan Court of Appeals rejected this

 claim:

          Defendant fails to support his contention that defense counsel
          performed deficiently by, as the prosecution puts it in his brief to this
          Court, “failing to take on a separate client and secure a favorable
          outcome for her.” Further, although Megan MacLeod had been on
          medical furlough, she had remained at large for 10 months after the date

                                              32
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3670    Page 33 of 71




       ordered for her return to the Cheboygan County Jail. Thus, defendant’s
       claim is without merit.

 MacLeod, No. 326950, 2016 WL 3767496, at *9.

       Failing to file a frivolous motion to dismiss does not constitute ineffective

 assistance of counsel. Goldsby v. United States, 152 F. App’x. 431, 438 (6th Cir.

 2005). Petitioner failed to show that counsel had a legitimate basis to bring a motion

 to dismiss the charge against Ms. Macleod or even standing to bring such a motion

 on behalf of someone who was not his client. Counsel was thus not ineffective for

 failing to bring such a motion.

       Petitioner next alleges that defense counsel was ineffective for failing to

 object to the prosecution’s introduction into evidence of the audio recordings of the

 controlled buys on the ground that the recordings constituted 404(b) evidence

 admitted to show petitioner’s propensity to make such sales. The Michigan Court of

 Appeals rejected this claim, finding that this evidence was admissible under M.R.E.

 404(b). MacLeod, No. 326950, 2016 WL 3767496, at *9–10.

       Federal habeas courts “‘must defer to a state court’s interpretation of its own

 rules of evidence and procedure’ when assessing a habeas petition.” Miskel v.

 Karnes, 397 F.3d 446, 453 (6th Cir. 2005) (quoting Allen v. Morris, 845 F.2d 610,

 614 (6th Cir. 1988)). Because the Michigan Court of Appeals determined that the

 audio recordings were admissible under M.R.E. 404(b), this Court must defer to that

 determination in resolving petitioner’s ineffective assistance of counsel claim. E.g.,
                                          33
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3671     Page 34 of 71




 Brooks v. Anderson, 292 F. App’x. 431, 437–38 (6th Cir. 2008). Because this Court

 “cannot logically grant the writ based on ineffective assistance of counsel without

 determining that the state court erred in its interpretation of its own law,” this Court

 is constrained to reject this ineffective assistance of trial counsel claim. Davis v.

 Straub, 430 F.3d 281, 291 (6th Cir. 2005).

       Petitioner next argues that trial counsel was ineffective for failing to call Mr.

 Spohn, his girlfriend, and Detective Varoni as defense witnesses.

       The Michigan Court of Appeals rejected petitioner’s claim:

       Defendant asserts that, if defense counsel “had done his investigation
       up front and his own subpoenas a different result would have been
       reasonably probable.” Defendant provides no rationale for this
       assertion, nor any indication of how the result of the proceeding would
       have differed had defense counsel subpoenaed the CIs and Detective
       Varoni. Defendant received a missing-witness instruction for Spohn,
       informing the jury that it could infer that his testimony would have been
       harmful to the prosecution, and it is not clear what information
       Detective Varoni could provide, other than substantiation of
       defendant’s admissions. Therefore, given the nature of the evidence and
       the failure of defendant to explain how their testimony would have
       affected the outcome of the trial, defendant has failed to establish that
       he was prejudiced by defense counsel’s failure to subpoena these
       witnesses.

 MacLeod, No. 326950, 2016 WL 3767496, at *10.

       Petitioner failed to provide any affidavits from these witnesses in his appeal

 of right or post-conviction motion with the state courts, nor has he provided this

 Court with any affidavits from these witnesses concerning their proposed testimony

 and willingness to testify on the petitioner’s behalf. Conclusory allegations of
                                           34
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3672     Page 35 of 71




 ineffective assistance of counsel, without any evidentiary support, do not provide a

 basis for habeas relief. See Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998).

 Petitioner has failed to attach any offer of proof or any affidavits sworn by the

 proposed witnesses. In the absence of such proof, petitioner is unable to establish

 that he was prejudiced by counsel’s failure to call these witnesses to testify at trial,

 so as to support the second prong of an ineffective assistance of counsel claim. E.g.,

 Clark v. Waller, 490 F.3d 551, 557 (6th Cir. 2007).

       Finally, counsel did obtain a missing witness instruction from the court,

 instructing the jurors that Spohn’s testimony would have been harmful to the

 prosecution. Trial counsel’s decision to capitalize on Spohn’s absence, rather than

 to request the production of this witness, was a matter of reasonable trial strategy

 that defeats petitioner’s claim. E.g., Collier, 419 F. App’x at 560–61. Petitioner is

 not entitled to habeas relief on his fourth claim.

       In his sixteenth claim, petitioner alleges twenty-one additional ineffective

 assistance of trial counsel claims that he raised in his post-conviction motion. Some

 of these claims appear to be a rehash of the claims raised in petitioner’s fourth claim.

       Petitioner first argues that trial counsel was ineffective for failing to file a

 motion to quash the information on the harboring a fugitive charge. Petitioner again

 argues that he could not be charged with harboring a fugitive because his sister was

 on medical furlough from the jail. The Michigan Court of Appeals rejected a similar

                                           35
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3673     Page 36 of 71




 claim on petitioner’s direct appeal, finding that counsel was not ineffective for

 failing to file a motion to dismiss on Ms. Macleod’s behalf because she remained at

 large for ten months from the county jail. MacLeod, No. 326950, 2016 WL 3767496,

 at *9. In this case, there was sufficient evidence presented at the preliminary

 examination to support a harboring a felon charge. Accordingly, petitioner is unable

 to show that counsel was ineffective for failing to file a motion to quash the

 information. E.g., Dell v. Straub, 194 F. Supp. 2d 629, 649 (E.D. Mich. 2002).

       Petitioner next claims that trial counsel was ineffective for failing to request a

 Franks hearing to challenge the veracity of the affiant’s affidavit to the search

 warrant. Petitioner claims that the search warrant was fatally defective because the

 affidavit in support of the warrant omitted the fact that petitioner was a Medical

 Marihuana Primary Caregiver under Michigan law.

       In Franks v. Delaware, 438 U.S. 154 (1978), the United States Supreme Court

 held that an affidavit of probable cause in support of a request for a search warrant

 that is valid on its face may be challenged by a defendant if it can be shown that (1)

 the affidavit contains intentionally or recklessly false statements, and (2) the

 affidavit purged of its falsities would not be sufficient to support a finding of

 probable cause. Id. at 171–72.

       In the present case, even if the detective had included information in the

 affidavit that petitioner was licensed to sell medical marijuana, there was still

                                           36
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3674     Page 37 of 71




 sufficient evidence to support the issuance of a search warrant in this case. The

 affidavit indicated that petitioner had sold marijuana to non-patients, which itself

 would be a violation of Michigan law. (ECF No. 5-1, PgID 760–61.) Because there

 was sufficient information to support the issuance of a search warrant, counsel was

 not ineffective in failing to conduct a Franks hearing or to otherwise investigate for

 such a hearing. E.g., Fudge v. United States, 673 F. Supp. 2d 568, 576–77 (W.D.

 Mich. 2009).

       Petitioner next contends that trial counsel was ineffective for failing to move

 to suppress the search warrant on the ground that the magistrate lacked jurisdiction

 to issue a search warrant in Indian country. Petitioner presented no evidence that his

 property was located in Indian country, hence, counsel was not ineffective for failing

 to move to challenge the search warrant on the basis.

       Petitioner next contends that counsel was ineffective for failing to file a

 motion to dismiss based on police misconduct. Petitioner does not indicate what

 misconduct the police engaged in. Conclusory allegations of ineffective assistance

 of counsel, without any evidentiary support, do not provide a basis for habeas relief.

 See Workman, 178 F.3d at 771. Petitioner’s claim is conclusory and unsupported.

       Petitioner next contends that trial counsel was ineffective for failing to file an

 entrapment motion. When addressing petitioner’s right to present a defense claim,

 supra, this Court noted that petitioner presented no evidence that he had a valid

                                           37
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3675     Page 38 of 71




 entrapment defense. Trial counsel’s decision not to pursue an entrapment defense

 was not deficient or prejudicial since such a defense was unlikely to succeed. E.g.,

 Mayes v. United States, 93 F. Supp. 2d 882, 891 (E.D. Tenn. 2000).

       Petitioner next contends that trial counsel was ineffective for failing to move

 for a mistrial after Juror Tricia St. Pierre returned to the jury room during voir dire

 with the other jurors but before she was peremptorily challenged by the defense.

 Petitioner claims that this ran the risk of Ms. St. Pierre sharing extra-judicial facts

 with the other jurors concerning her knowledge of petitioner. Petitioner presented

 no evidence to the state courts or this Court that Ms. St. Pierre discussed any extra-

 judicial facts with the other jurors. Counsel’s failure to make a frivolous motion for

 mistrial does not amount to the ineffective assistance of counsel. E.g., Rockwell v.

 Palmer, 559 F. Supp. 2d 817, 834 (W.D. Mich. 2008).

       Petitioner next contends that trial counsel should have moved to sever the

 felon in possession charge from the other charges, on the ground that the jurors

 would be unduly prejudiced into convicting him once they heard that he had a prior

 conviction.

       “Under Michigan law, severance is required only when a defendant shows

 that it is necessary to avoid prejudice to his substantial rights.” Clark v. McLemore,

 291 F. Supp. 2d 535, 545 (E.D. Mich. 2003) (citing M.C.R. 6.121(C)). Under M.C.R.

 6.120(B), a court must sever offenses that are not related as defined in MCR

                                           38
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3676      Page 39 of 71




 6.120(B). MCR 6.120(B) defines related offenses that are those “based on (a) the

 same conduct, or (b) a series of connected acts, or (c) a series of acts constituting

 part of a single scheme or plan.”

       Petitioner’s felon in possession of a firearm charge arose from the same

 conduct or acts as the other charges, hence, there was no basis under Michigan law

 to move for severance of the charges. Petitioner has presented no case authority to

 establish that he would have been entitled to a separate trial on his felon in possession

 of a firearm charge and is thus not entitled to his claim of ineffective assistance of

 counsel based on counsel’s failure to file a motion to sever the felon in possession

 charge. E.g., Mattox v. Davis, 549 F. Supp. 2d 877, 932 (W.D. Mich. 2008).

       Petitioner next contends that trial counsel was ineffective for failing to move

 for an expert to challenge Detective Halleck’s opinion about the 92 clones and their

 root systems and height and to whether they qualified as plants under Michigan’s

 drug laws.

       A habeas petitioner’s claim that trial counsel was ineffective for failing to call

 an expert witness cannot be based on speculation. Keith v. Mitchell, 455 F.3d 662,

 672 (6th Cir. 2006). Petitioner presented this Court with no evidence that he has an

 expert who would impeach Detective Halleck’s testimony about the clones and is

 thus not entitled to relief on his ineffective assistance of counsel claim.




                                            39
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3677     Page 40 of 71




       Petitioner next claims that trial counsel was ineffective for failing to request a

 continuance to secure the presence of Mr. Spohn, Detective Varoni, Ms. Richards,

 or Joe Medicine to testify for the defense. This Court has already rejected petitioner’s

 related Confrontation Clause claim on the ground that petitioner failed to show that

 any of these witnesses would offer exculpatory testimony. Petitioner was not

 prejudiced by his trial counsel’s failure to request a continuance absent any showing

 regarding how additional preparation time would have aided petitioner’s case. See

 Bacon v. Klee, No. 15-2491, 2016 WL 7009108, at *5 (6th Cir. Nov. 30, 2016).

       Petitioner next contends that trial counsel was ineffective for failing to move

 for a directed verdict on the felony-firearm and harboring a fugitive charges. As will

 be discussed when addressing petitioner’s sufficiency of evidence claims, infra,

 sufficient evidence supported the verdict. Counsel’s failure to move for a directed

 verdict did not amount to ineffective assistance of counsel. Maupin v. Smith, 785

 F.2d 135, 140 (6th Cir. 1986); see also Hurley v. United States, 10 F. App’x. 257,

 261 (6th Cir. 2001).

       Petitioner next claims that trial counsel was ineffective for failing to move for

  the trial judge to recuse himself on the basis of the fact that he exhibited racial

  prejudice against Native Americans. Petitioner presented no evidence to support his

  claim that the trial judge displayed racial bias. Because petitioner has failed to show

  that the judge was biased against him, counsel was not ineffective for failing to

                                           40
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20           PageID.3678     Page 41 of 71




  move for the judge to be disqualified. E.g., Coley v. Bagley, 706 F.3d 741, 752 (6th

  Cir. 2013).

        Petitioner next claims that trial counsel was ineffective for failing to offer

  evidence that the various treaties and consent agreements between the United States

  Government and the Native American tribes allowed petitioner to possess a firearm,

  even if he was a convicted felon. Petitioner offers no caselaw in support of this

  claim and the Michigan courts had already determined that the State of Michigan

  had the right to prosecute petitioner and that his Native American status did not

  provide a defense to these charges.

        Petitioner also claims that trial counsel failed to challenge the felon in

  possession charge on the ground that more than five years had elapsed since

  petitioner’s last incarceration, thus, restoring petitioner’s right to carry a firearm.

        The elements of felon in possession of a firearm in Michigan are: (1) the

  defendant was convicted of a felony, (2) the defendant possessed a firearm, and (3)

  at the time of possession, less than three or five years, depending on the underlying

  felony, has passed since the defendant had completed his term of incarceration,

  satisfied all conditions of probation and parole, and paid all fines. Parker v. Renico,

  506 F.3d 444, 448 (6th Cir. 2007) (citing Mich. Comp. Laws § 750.224f). Petitioner

  presented no evidence to this Court that he had completed his term of incarceration,

  satisfied all conditions of probation or parole, or paid all his fines so as to have his

                                            41
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3679     Page 42 of 71




  civil rights reinstated under Michigan law, so as to allow him to carry a firearm.

  Petitioner therefore failed to show that counsel was ineffective for failing to

  challenge the felon in possession charge on this basis.

       Petitioner next contends that trial counsel was ineffective for failing to object

  to the prosecutorial misconduct that he alleges in his thirteenth and seventeenth

  claims. As the Court will discuss, infra, petitioner failed to show that the prosecutor

  committed misconduct. To show prejudice under Strickland for failing to object to

  prosecutorial misconduct, a habeas petitioner must show that but for the alleged

  error of his trial counsel in failing to object to the prosecutor’s improper questions

  and arguments, there is a reasonable probability that the proceeding would have

  been different. Hinkle v. Randle, 271 F.3d 239, 245 (6th Cir. 2001). Because the

  prosecutor did not commit misconduct, petitioner is unable to establish that he was

  prejudiced by counsel’s failure to object. Slagle v. Bagley, 457 F.3d 501, 528 (6th

  Cir. 2006).

       Petitioner next contends that trial counsel was ineffective for failing to object

  to the jury empanelment process, which he claims has led to an underrepresentation

  of racial minorities on Cheboygan County juries. As discussed when addressing

  petitioner’s systematic exclusion claim, infra, petitioner failed to show that racial

  minorities, particularly Native Americans, are being systematically excluded from

  Cheboygan County juries. Because petitioner failed to show that racial minorities

                                           42
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3680     Page 43 of 71




  were being systematically excluded from Cheboygan County juries, defense

  counsel was not ineffective for failing to object to the jury panel or the jury selection

  system. E.g., Greene v. Lafler, 447 F. Supp. 2d 780, 796 (E.D. Mich. 2006).

        Petitioner next contends that trial counsel was ineffective for failing to object

  to the admission of the audiotape recordings of the undercover purchases of the

  marijuana, because they were hearsay evidence.

        This Court already determined that admission of the tape recordings did not

  violate petitioner’s right to confrontation because they were offered not for the truth

  of the matter asserted, but for the non-hearsay purpose of establishing why the

  police acted the way they did. Because the audiotape recordings were admitted for

  a non-hearsay purpose, trial counsel was not ineffective for failing to object to their

  admission. E.g., Flood v. Phillips, 90 F. App’x. 108, 119 (6th Cir. 2004).

        Petitioner next contends that trial counsel was ineffective for failing to object

  to what he alleges are erroneous jury instructions regarding the felony-firearm

  charge. As will be discussed when addressing petitioner’s instructional error claim,

  infra, the felony-firearm instruction correctly reflected Michigan law. “An

  attorney’s failure to object to jury instructions is deficient only if the petitioner can

  establish that the instructions were inaccurate.” Daniels v. Lafler, 501 F.3d 735, 743

  (6th Cir. 2007). Defense counsel was not deficient for failing to object to the




                                            43
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20           PageID.3681     Page 44 of 71




  instruction given on the elements of felony-firearm, because the instruction was an

  accurate reflection of the law. Id.

        Petitioner next contends that trial counsel was ineffective for failing to object

  to the trial court’s alleged lack of jurisdiction.

        The Michigan Court of Appeals fully evaluated petitioner’s jurisdictional

 claims on his direct appeal and determined that they had no merit. Petitioner was not

 prejudiced by any alleged failure on trial counsel’s part to object to the alleged

 jurisdictional defect in this case. E.g., Wright v. Angelone, 151 F.3d 151, 161 (4th

 Cir. 1998).

        Petitioner next contends that trial counsel was ineffective for failing to object

 to the sentencing guidelines.

        A right to the effective assistance of counsel exists during sentencing in both

 noncapital and capital cases. Lafler v. Cooper, 566 U.S. 156, 165 (2012). Although

 sentencing does not involve a criminal defendant’s guilt or innocence, “ineffective

 assistance of counsel during a sentencing hearing can result in Strickland prejudice

 because ‘any amount of [additional] jail time has Sixth Amendment significance.’”

 Id. (quoting Glover v. United States, 531 U.S. 198, 203 (2001)).

        Petitioner raised this claim on post-conviction review, which was rejected by

 the state trial and appellate courts. State courts are the final arbiters of state law. See

 Bradshaw v. Richey, 546 U.S. at 76. Because this Court “cannot logically grant the

                                             44
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3682     Page 45 of 71




 writ based on ineffective assistance of counsel without determining that the state

 court erred in its interpretation of its own law,” this Court must reject this ineffective

 assistance of trial counsel claim. Davis v. Straub, 430 F.3d at 291. In this case, the

 trial judge and the Michigan appellate courts rejected petitioner’s sentencing

 guidelines claim. Petitioner is therefore unable to show that he was prejudiced by

 his trial counsel’s purported ineffectiveness in failing to challenge the scoring of the

 sentencing guidelines. E.g., Coleman v. Curtin, 425 F. App’x. 483, 484–85 (6th Cir.

 2011).

       Petitioner next contends that trial counsel was ineffective for conceding

 petitioner’s guilt on some charges in his opening statement. Petitioner argues that

 this is tantamount to the constructive denial of counsel, which should lead to

 automatic reversal of his conviction.

       The Supreme Court has held that a defense counsel’s failure to obtain a

 criminal defendant’s express consent to a strategy of conceding guilt at the guilt

 phase of a capital trial does not automatically render counsel’s performance

 deficient. Florida v. Nixon, 543 U.S. 175, 192 (2004). The Supreme Court has also

 explained that the Strickland standard governs the analysis of a trial counsel’s

 strategic decision to concede guilt, and not the presumed prejudice standard found

 in United States v. Cronic, 466 U.S. 648 (1984). Nixon, 543 U.S. at 189–92.




                                            45
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3683     Page 46 of 71




       Petitioner’s claim is without merit. There is no evidence that petitioner’s

 counsel clearly conceded petitioner’s guilt as to any of the charges. Petitioner’s

 counsel merely mentioned that some elements, such as the fact that the charged

 offenses occurred in Cheboygan County, would not be in dispute. Defense counsel

 did go on to argue that the prosecutor had the entire burden of proof and that the

 jurors at the end of the case would be struggling with the issues regarding the

 elements of the crimes. (ECF No. 14-9, PgID 1199–1201.) When the statements are

 viewed in the context that they were made, counsel never conceded guilt with respect

 to any charge. E.g., Poindexter v. Mitchell, 454 F.3d 564, 581–82 (6th Cir. 2006).

       Petitioner next claims, without any support, that his counsel did not know the

 law. Petitioner’s claim is conclusory, thus, he is not entitled to relief.

       Petitioner finally claims that trial counsel was ineffective for failing to present

 evidence that petitioner as a primary caregiver was entitled to compensation for costs

 under Michigan’s medical marijuana law. As has been discussed several times,

 petitioner’s acts were not permissible under Michigan’s medical marijuana law.

 Counsel was not ineffective for failing to present such evidence. Petitioner is not

 entitled to relief on his sixteenth claim.

        E. Claim # 9. The untimely habitual offender notice claim.

       Petitioner asks this Court to vacate his habitual offender conviction because

 the habitual offender notice was untimely filed.

                                              46
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3684   Page 47 of 71




       Petitioner’s claim involving the application of Michigan’s habitual offender

 laws is non-cognizable on habeas review, because it involves an application of state

 law. See Rodriguez v. Jones, 625 F. Supp. 2d 552, 569 (E.D. Mich. 2009); Grays v.

 Lafler, 618 F. Supp. 2d 736, 751 (W.D. Mich. 2008). Petitioner’s claim that he

 received inadequate notice of the habitual offender charge under Michigan law thus

 does not state a claim that is cognizable in federal habeas review. See Tolbert v.

 LeCureaux, 811 F. Supp. 1237, 1240–41 (E.D. Mich. 1993). Due process does not

 require advance notice that a trial on a substantive criminal charge will be followed

 by an habitual offender charge. Due process only requires that a defendant be given

 a reasonable notice and opportunity to be heard relative to the habitual offender

 charge. Oyler v. Boles, 368 U.S. 448, 452 (1962).

       Petitioner did not dispute, either at his sentencing, or more importantly, in his

 habeas petition, that he had prior convictions that would make him eligible to be

 sentenced as an habitual offender, nor did he object or seek a continuance based on

 the absence of advance notice of the sentence enhancement. Therefore, petitioner

 cannot complain that he was denied due process. Oyler, 368 U.S. at 453–54.

 Petitioner is not entitled to habeas relief on his ninth claim.

        F. Claim # 10. The Double Jeopardy claim.

       Petitioner next argues that his convictions for manufacturing and possession

 with intent to deliver marijuana violate the Double Jeopardy Clause.

                                            47
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3685     Page 48 of 71




       The Double Jeopardy Clause serves the function of preventing both

 successive punishments and successive prosecutions. United States v. Ursery, 518

 U.S. 267, 273 (1996). The protection against multiple punishments prohibits the

 government from “punishing twice or attempting a second time to punish criminally

 for the same offense.” Witte v. United States, 515 U.S. 389, 396 (1995) (quoting

 Helvering v. Mitchell, 303 U.S. 391, 399 (1938)). Although the Double Jeopardy

 Clause protects a defendant against cumulative punishments for convictions on the

 same offense, the clause does not prohibit the state from prosecuting a defendant for

 such multiple offenses in a single prosecution. Ohio v. Johnson, 467 U.S. 493, 500

 (1984). Moreover, whether punishments are multiple, so as to violate the Double

 Jeopardy Clause, is essentially a question of legislative intent. Id. at 499.

       When multiple convictions are secured at a single trial, the test for

 determining whether two offenses are sufficiently distinguishable to permit the

 imposition of cumulative punishment is that set forth in Blockburger v. United

 States, 284 U.S. 299, 304 (1932). Brown v. Ohio, 432 U.S. 161, 166 (1977). As the

 Supreme Court explained that test in Brown:

        “The applicable rule is that where the same act or transaction
        constitutes a violation of two distinct statutory provisions, the test to
        be applied to determine whether there are two offenses or only one, is
        whether each provision requires proof of an additional fact which the
        other does not. . . .” This test emphasizes the elements of the two
        crimes. “If each requires proof of a fact that the other does not, the
        Blockburger test is satisfied, notwithstanding a substantial overlap in
        the proof offered to establish the crimes. . . .”
                                           48
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3686      Page 49 of 71




 Id. at 166 (quoting Iannelli v. United States, 420 U.S. 770, 785, n.17 (1975).

       Analysis of this issue requires the Court to determine “whether [the

 legislature] intended to punish each statutory violation separately.” Pandelli v.

 United States, 635 F.2d 533, 536 (6th Cir. 1980) (quoting Jeffers v. United States,

 432 U.S. 137, 155 (1977)). “To determine the [legislative] intent it is necessary to

 examine the statutory language and the legislative history, as well as to utilize other

 techniques of statutory construction.” Pandelli, 635 F.2d at 536. If the legislative

 intent is not clearly expressed or cannot be discerned by accepted techniques of

 statutory construction, then the Court must analyze the two crimes to determine if

 the elements completely overlap according to the Blockburger test. Under this test:

       [The Court] focuses on the statutory elements of the two crimes with
       which a defendant has been charged, not on the proof that is offered or
       relied upon to secure a conviction. . . . If each [offense] requires proof
       of a fact that the other does not, the Blockburger test is satisfied,
       notwithstanding a substantial overlap in the proof offered to establish
       the crimes.

 United States v. Barrett, 933 F.2d 355, 36061 (6th Cir. 1991) (internal citations and

 quotes omitted). Thus, the Double Jeopardy Clause is not violated merely because

 the same evidence is used to establish more than one statutory violation.

       However, in deciding a habeas petitioner’s Double Jeopardy claim, a federal

 habeas court is bound by a state appellate court’s interpretation of different state

 statutes to permit a defendant who is convicted of multiple offenses to be punished

                                           49
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20      PageID.3687    Page 50 of 71




 for both offenses. See Palmer v. Haviland, 273 F. App’x. 480, 486–87 (6th Cir.

 2008). Once a state court has determined that the state legislature intended

 cumulative punishments for separate offenses, a federal habeas court must defer to

 that determination. See Banner v. Davis, 886 F.2d 777, 780 (6th Cir. 1989).

        Michigan courts have held that convictions for both manufacture and

 possession of a controlled substance do not violate the Double Jeopardy Clause,

 because each offense requires proof of a fact that the other offense does not. See

 People v. Baham, 321 Mich. App. 228, 246–48 (2017).

        The Michigan Court of Appeals determined that the Michigan Legislature

 intended cumulative punishment for the offenses of manufacturing and possession

 of a controlled substance. This Court sitting on federal habeas review is bound by

 that determination. White v. Howes, 586 F.3d 1025, 1029 (6th Cir. 2009). Because

 this determination is binding in federal habeas corpus, petitioner’s double jeopardy

 claim lacks merit. E.g., Rodgers v. Bock, 49 F. App’x. 596, 597 (6th Cir. 2002).

 Because the Michigan Court of Appeals clearly held that multiple punishments for

 the two crimes are permissible under Michigan law, the state trial court did not

 violate petitioner’s federal right against double jeopardy. Palmer, 273 F. App’x. at

 487.




                                         50
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3688     Page 51 of 71




        G. Claim # 11. The Batson claim.

       Petitioner next alleges that the prosecutor unconstitutionally used a

 peremptory strike to excuse a Native American juror based on his ethnicity.

       The Equal Protection Clause of the Fourteenth Amendment prohibits a

 prosecutor from challenging potential jurors solely on account of their race. Batson

 v. Kentucky, 476 U.S. 79, 89 (1986). A criminal defendant may establish a prima

 facie case of purposeful discrimination in the selection of a petit jury solely on

 evidence concerning the prosecutor’s exercise of peremptory challenges at the

 defendant’s trial. Id. at 96. To establish such a case, a defendant must show that he

 or she is a member of a cognizable racial group and that the prosecutor has used

 peremptory challenges to remove members of the defendant’s race from the jury

 venire. Id. The defendant must also show that these facts and any other relevant

 circumstances raise an inference that the prosecutor used the peremptory challenges

 to exclude jurors from the petit jury on account of their race. Id. These relevant

 circumstances include the pattern of strikes and the prosecutor’s questions and

 statements. Id. at 97. Once the defendant makes a prima facie showing, the burden

 then shifts to the prosecutor to offer a “race neutral explanation” for challenging the

 jurors. Id. The prosecutor’s explanation does not have to rise to the level which

 would justify the exercise of a challenge for cause, but a prosecutor may not rebut a

 defendant’s prima facie case of discrimination by simply stating that he challenged

                                           51
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3689     Page 52 of 71




 jurors of the defendant’s race on the assumption that they would be partial to the

 defendant because they were members of the same racial group. Id. The trial court

 must then determine whether the defendant carried his burden of proving purposeful

 discrimination. Id. at 98.

       A “race neutral” explanation in the context of a Batson claim means “an

 explanation based on something else than the race of juror. At this step of the inquiry,

 the issue is the facial validity of the prosecutor’s explanation. Unless a

 discriminatory intent is inherent in the prosecutor’s explanation, the reason offered

 will be deemed race neutral.” Hernandez v. New York, 500 U.S. 352, 360 (1991). A

 race neutral explanation that is offered by the prosecution need not be persuasive or

 plausible; instead, the persuasiveness or the justification becomes relevant only

 when the trial court determines whether the opponent of the challenge has carried

 his burden of proving purposeful discrimination. Purkett v. Elem, 514 U.S. 765, 767–

 69 (1995).

       On habeas review of a state conviction, a Batson claim involves “a mixed

 question of law and fact and ‘necessarily focuses on the reasonableness of the

 decisions of the state courts—that is, whether those decisions constituted an

 unreasonable application of Supreme Court precedent.’” Braxton v. Gansheimer,

 561 F.3d 453, 458 (6th Cir. 2009) (quoting Lancaster v. Adams, 324 F.3d 423, 429

 (6th Cir. 2003)) (additional citation omitted). However, the question of whether a

                                           52
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3690     Page 53 of 71




 prosecutor intended to discriminate on the basis of race in challenging a potential

 juror is a question of historical fact. Lancaster, 324 F.3d at 429. “Under [the]

 AEDPA, primary or historical facts found by state courts are presumed correct and

 are rebuttable only by clear and convincing evidence.” Id. at 429 (internal citations

 and quotations omitted). Therefore, “while a district court’s ruling on a Batson claim

 presented on direct appeal is entitled to great deference and should not be disturbed

 unless it is clearly erroneous, ‘the standard must be modified in the context of a

 § 2254 petition to give credence to § 2254(e)(1)’s requirement that facts found by a

 state court be presumed correct unless the petitioner rebuts this presumption by clear

 and convincing evidence.’” Braxton, 561 F.3d at 458 (quoting Lancaster, 324 F.3d

 at 429, n.1).

       The third step of the Batson inquiry requires the party who challenges the

 peremptory challenge to “demonstrate that the purported explanation is merely a

 pretext for a racial motivation.” McCurdy v. Montgomery County, 240 F.3d 512, 521

 (6th Cir. 2001) overruled on other grounds by Barnes v. Wright, 449 F.3d 709 (6th

 Cir. 2006). “Because the primary defense to pretext based violations of Batson is the

 [trial] court’s ability to assess the credibility of an attorney’s representations, it is

 critical that the [trial] court independently assess the proffered justifications.” Id.

 (citing Hernandez, 500 U.S. at 365). “In the typical peremptory challenge inquiry,

 the decisive question will be whether counsel’s race-neutral explanation for a

                                            53
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3691     Page 54 of 71




 peremptory challenge should be believed.” Miller–El v. Cockrell, 537 U.S. 322, 339

 (2003) (quoting Hernandez, 500 U.S. at 365). Then “the trial court must determine

 whether the defendant has carried his burden of proving purposeful discrimination.”

 Hernandez, 500 U.S. at 359. “[A] state court’s finding of the absence of

 discriminatory intent is a ‘pure issue of fact’ accorded significant deference.”

 Miller–El, 537 U.S. at 339.

       In the present case, the trial judge and the Michigan Court of Appeals

 reasonably determined that the prosecutor had given valid race-neutral reasons for

 peremptorily challenging the Native American juror, Timothy Lince. Timothy Lince

 had identified himself as Native American and was peremptorily excused by the

 prosecution. (ECF No. 14-6, PgID 1076–78.) At a bench conference initiated upon

 the strike and in a record created after jury selection, the prosecutor explained that

 the notes from his staff on the jury questionnaire indicated Lince had a family history

 of distaste for police and prosecutors due to previous cases with individuals bearing

 that name. The staff member from the prosecutor’s office testified that while he did

 not know if Timothy Lince in particular was related to the family known to dislike

 police and prosecutors, the staff member did testify that Lince was an uncommon

 name in the area and that a relation was likely for that reason. The staff member also

 testified that he was unaware of Lince’s ethnicity when he made the notation on

 Lince’s questionnaire. (ECF No. 14-9, PgID. 1137, 1158–60.) Given these facts, the

                                           54
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3692     Page 55 of 71




 trial court credited the prosecution’s explanation for dismissing Lince based not on

 his ethnicity, but because he was likely related to a family known to dislike police

 and prosecutors. (Id. at PgID 1161.)

       A prospective juror’s animosity or resentment towards law enforcement is a

 valid race-neutral reason under Batson for peremptorily challenging that juror. See

 United States v. Harris, 192 F.3d 580, 586–87 (6th Cir. 1999); see also Pirtle v.

 DeWitt, 31 F. App’x. 191, 192 (6th Cir. 2002). The trial judge reasonably concluded

 that the prosecutor offered a valid race-neutral reason for removing Mr. Lince from

 the jury. More importantly, the state trial judge credited the prosecutor’s credibility

 in determining that the reasons offered by the prosecutor for excusing the juror were

 race-neutral and not motivated by a discriminatory intent. “[A] state court’s finding

 of the absence of discriminatory intent is a ‘pure issue of fact’ accorded significant

 deference.” Miller–El, 537 U.S. at 339. Although “reasonable minds” who reviewed

 the record might disagree about the prosecutor’s credibility concerning his proffered

 reasons for excusing Mr. Lince, “on habeas review that does not suffice to supersede

 the trial court’s credibility determination.” Rice v. Collins, 546 U.S. 333, 341–42

 (2006). Because the state trial judge’s decision to credit the prosecutor’s race-neutral

 explanation for peremptorily striking Mr. Lince in response to petitioner’s Batson

 challenge was not an unreasonable determination of the facts in light of evidence




                                           55
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3693     Page 56 of 71




 presented in state court, petitioner is not entitled to habeas relief on his Batson claim.

 Id.

        H. Claim # The systematic exclusion claim.

       Petitioner next contends that racial minorities are systematically excluded

 from jury service in Cheboygan County.

       Although a defendant has no right to a petit jury composed in whole or in part

 of persons of his or her own race, he or she does have the right to be tried by a jury

 whose members are selected by indiscriminatory criteria. Powers v. Ohio, 499 U.S.

 400, 404 (1991) (internal citations omitted). While states may prescribe relevant

 qualifications for their jurors, members of a community may not be excluded from

 jury service on account of their race. Id.

       A defendant, however, may not challenge the makeup of a jury merely

 because no members of his or her race are on a jury, but must prove that his or her

 race has been systematically excluded. Apodoca v. Oregon, 406 U.S. 404, 413

 (1972). In order to establish a prima facie violation of the fair cross-section

 requirement, a defendant must show:

        (1) that the group alleged to have been excluded is a ‘distinctive’
        group in the community;

        (2) that the representation of that group in venires from which juries
        are selected is not fair and reasonable in relation to the number of such
        persons in the community; and



                                              56
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3694    Page 57 of 71




        (3) that the under-representation is due to the systematic exclusion of
        the group in the jury selection process.

 Duren v. Missouri, 439 U.S. 357, 364 (1979).

       “More than mere numbers must be provided to establish” that members of a

 particular ethnic or racial group are systematically under-represented in the jury

 venire. United States v. Greene, 971 F. Supp. 1117, 1128 (E.D. Mich. 1997). The

 strength of the evidence of under-representation of the group in the venire is only

 one factor to be considered in determining whether a prima facie violation of the fair

 cross-section requirement has been established. Factors such as the nature of the

 process by which jury lists are composed and the length of time of under-

 representation, together with the strength of the evidence that purports to establish

 unfair and unreasonable representation also need to be examined. Id. (citing Ford v.

 Seabold, 841 F.2d 677 (6th Cir. 1988)).

       Petitioner has presented this Court with no evidence regarding the racial

 make-up of the jury venire in this case or of the jury that was empaneled, nor has he

 even presented any statistics regarding the racial and ethnic makeup of Cheboygan

 County or of the juries that sit in Cheboygan County. Petitioner’s claim is thus

 conclusory and unsupported. Compare Garcia-Dorantes v. Warren, 801 F.3d 584,

 591–93, 600–03 (6th Cir. 2015) (systematic exclusion of minority jurors established

 where several experts, including statisticians, provided hard numbers regarding

 racial composition in various areas of Kent County in 2001-2002).
                                           57
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3695    Page 58 of 71




       Petitioner failed to show that Native Americans or other racial minorities were

 systematically excluded from jury service in Cheboygan County at the time of his

 trial. Conclusory assertions of underrepresentation are insufficient to support a

 systematic exclusion claim. See United States v. McCaskill, 48 F. App’x. 961, 962

 (6th Cir. 2002). Petitioner’s failure to point to any evidence supporting a prima facie

 violation of the fair cross-section requirement defeats this claim. Id.

        I. Claims # 14 and 15. The sufficiency of evidence claims.

       Petitioner next alleges that there was insufficient evidence to convict him of

 felony-firearm or harboring a fugitive.

       It is beyond question that “the Due Process Clause protects the accused against

 conviction except upon proof beyond a reasonable doubt of every fact necessary to

 constitute the crime with which he is charged.” In Re Winship, 397 U.S. 358, 364

 (1970). But the critical inquiry on review of the sufficiency of the evidence to

 support a criminal conviction is, “whether the record evidence could reasonably

 support a finding of guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.

 307, 318 (1979). A court need not:

       ask itself whether it believes that the evidence at the trial established
       guilt beyond a reasonable doubt. Instead, the relevant question is
       whether, after viewing the evidence in the light most favorable to the
       prosecution, any rational trier of fact could have found the essential
       elements of the crime beyond a reasonable doubt.

 Id. at 318–19 (internal citation and footnote omitted) (emphasis in the original).

                                           58
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20           PageID.3696     Page 59 of 71




        A federal habeas court may not overturn a state court decision that rejects a

 sufficiency of the evidence claim merely because the federal court disagrees with

 the state court’s resolution of that claim. Instead, a federal court may grant habeas

 relief only if the state court decision was an objectively unreasonable application of

 the Jackson standard. Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because rational

 people can sometimes disagree, the inevitable consequence of this settled law is that

 judges will sometimes encounter convictions that they believe to be mistaken, but

 that they must nonetheless uphold.” Id. Indeed, for a federal habeas court reviewing

 a state court conviction, “the only question under Jackson is whether that finding

 was so insupportable as to fall below the threshold of bare rationality.” Coleman v.

 Johnson, 566 U.S. 650, 656 (2012). A state court’s determination that the evidence

 does not fall below that threshold is entitled to “considerable deference under [the]

 AEDPA.” Id.

        Petitioner first contends that there was insufficient evidence to sustain his

 felony-firearm conviction, because the prosecutor failed to prove that he used the

 firearm to manufacture or possess the marijuana.

        The elements of felony-firearm are that the defendant possessed a firearm

 while committing, or while attempting to commit, a felony offense. Renico, 506 F.3d

 at 448. Possession of firearm, and not the actual use of a firearm, is all that is required

 under the felony-firearm statute. “It is possession, not use, of a firearm during the

                                             59
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3697     Page 60 of 71




 commission of a felony that satisfies the requirements of the statute.” People v.

 Beard, 171 Mich. App. 538, 546 (1988). Moreover, “[t]he fact that the defendant did

 not possess a firearm at the time of arrest, or at the time of the police raid, is not

 relevant in the circumstances of this case.” People v. Burgenmeyer, 461 Mich. 431

 (2000). Petitioner possessed various firearms while he was manufacturing and

 possessing marijuana.

       State courts are the “ultimate expositors of state law.” Mullaney v. Wilbur,

 421 U.S. 684, 691 (1975). What is essential to establish an element of a crime, like

 the question whether a given element is necessary, is a question of state law, of which

 federal habeas review is not available. Sanford, 288 F.3d at 862. Moreover, a federal

 court on habeas review must distinguish a sufficiency of evidence claim from state

 law claims which are disguised as Jackson claims. Id. at 860 (citing Bates v.

 McCaughtry, 934 F.2d 99, 103 (7th Cir. 1991)). Thus, “when a habeas petition is

 predicated upon just one of several plausible interpretations of underlying state law,

 federal courts have declined to review state convictions on insufficiency-of-evidence

 grounds.” Jenkins v. Dailey, 348 F. App’x. 114, 119 (6th Cir. 2009). This Court must

 defer to the Michigan Court of Appeals’ construction of the elements of state crimes.

 See Coe v. Bell, 161 F.3d 320, 347 (6th Cir. 1998). The Michigan Court of Appeals

 has determined that possession of a firearm during the commission of a felony, and




                                           60
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20           PageID.3698     Page 61 of 71




 not the actual use of the firearm, is all that is required for a felony-firearm conviction.

 This Court must defer to that determination.

        Petitioner, in his fifteenth claim, alleges that there was insufficient evidence

 to convict him of harboring a fugitive because his sister was on medical furlough

 from the county jail when the police raided his home.

        The Michigan Court of Appeals on petitioner’s direct appeal ruled:

        Finally, contrary to defendant’s assumption, the prosecution was not
        required to prove Megan MacLeod’s intent to escape jail in order to
        convict defendant for harboring a felon. For this, the prosecution had to
        prove only that defendant knowingly or willingly concealed or
        harbored Megan MacLeod, that the concealment or harboring was done
        for the purpose of concealment from a peace officer, and that at the
        time, Megan MacLeod was subject to a felony arrest warrant. We find
        from our review of the record that the evidence presented on each of
        these elements was sufficient to support the jury’s verdict.

 MacLeod, No. 326950, 2016 WL 3767496, at *12.

        As with petitioner’s fourteenth claim, the Michigan Court of Appeals

 determined that under Michigan law the facts in this case established the elements

 of harboring a felon. This Court must defer to that determination. Petitioner is not

 entitled to relief on his fifteenth claim.

        J. Claims # 13 and # 17. The prosecutorial misconduct claims.

        Petitioner next contends he was denied a fair trial because of prosecutorial

 misconduct.




                                              61
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3699     Page 62 of 71




       “Claims of prosecutorial misconduct are reviewed deferentially on habeas

 review.” Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004) (citing Bowling v.

 Parker, 344 F.3d 487, 512 (6th Cir. 2003)). A prosecutor’s improper comments will

 be held to violate a criminal defendant’s constitutional rights only if they “‘so

 infected the trial with unfairness as to make the resulting conviction a denial of due

 process.’” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v.

 DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct will thus form

 the basis for habeas relief only if the conduct was so egregious as to render the entire

 trial fundamentally unfair based on the totality of the circumstances. Donnelly, 416

 U.S. at 643–45. To obtain habeas relief on a prosecutorial misconduct claim, a

 habeas petitioner must show that the state court’s rejection of his or her prosecutorial

 misconduct claim “was so lacking in justification that there was an error well

 understood and comprehended in existing law beyond any possibility for fairminded

 disagreement.” Parker v. Matthews, 567 U.S. 37, 48 (2012) (quoting Harrington,

 562 U.S. at 103).

       Petitioner first contends that the prosecutor abused his discretion in charging

 him with these various offenses.

       Prosecutors enjoy considerable discretion in determining what criminal

 charges to bring. United States v. Batchelder, 442 U.S. 114, 124 (1979). Prosecutors

 may be influenced by the penalties available on conviction in making a charging

                                           62
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3700     Page 63 of 71




 decision. This fact, in and of itself, does not give rise to a constitutional violation.

 Id. at 125.

       All of the charges in this case were supported by probable cause and proven

 beyond a reasonable doubt to a jury. Petitioner’s claim is without merit.

       Petitioner next contends that the prosecutor presented perjured testimony. The

 deliberate deception of a court and jurors by the presentation of known and false

 evidence is incompatible with the rudimentary demands of justice. Giglio v. United

 States, 405 U.S. 150, 153 (1972). There is also a denial of due process when the

 prosecutor allows false evidence or testimony to go uncorrected. Napue v. Illinois,

 360 U.S. 264, 269 (1959) (internal citations omitted). To prevail on a claim that a

 conviction was obtained by evidence that the government knew or should have

 known to be false, a defendant must show that the statements were actually false,

 that the statements were material, and that the prosecutor knew they were false. Coe,

 161 F.3d at 343. However, a habeas petitioner must show that a witness’ statement

 was “indisputably false,” rather than misleading, to establish a claim of prosecutorial

 misconduct or a denial of due process based on the knowing use of false or perjured

 testimony. Byrd v. Collins, 209 F.3d 486, 517–18 (6th Cir. 2000).

       Petitioner only points to inconsistencies between the various witnesses. Mere

 inconsistencies in a witness’ testimony do not establish the knowing use of false

 testimony by the prosecutor. Coe, 161 F.3d at 343. Additionally, the fact that a

                                           63
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3701    Page 64 of 71




 witness contradicts himself or herself or changes his or her story also does not

 establish perjury. Malcum v. Burt, 276 F. Supp. 2d 664, 684 (E.D. Mich. 2003)

 (citing Monroe v. Smith, 197 F. Supp. 2d 753, 762 (E.D. Mich. 2001)). Conclusory

 allegations of perjury in a habeas corpus petition must be corroborated by some

 factual evidence. Barnett v. United States, 439 F.2d 801, 802 (6th Cir. 1971).

 Petitioner presented no evidence to establish that any of the witnesses deliberately

 lied, hence, he is not entitled to relief on this claim.

        Petitioner next contends that the prosecutor failed to use due diligence in

 attempting to produce res gestae witnesses. This Court already ruled that the

 prosecutor’s failure to call these witnesses did not violate petitioner’s right to

 confrontation. Petitioner is not entitled to relief on this claim.

        Petitioner next contends that the prosecutor committed misconduct by

 referring to four uncharged deliveries, in violation of M.R.E. 404(b).

        Although F.R.E. 404(b) and its state counterpart M.R.E. 404(b) generally

 prohibit a prosecutor from questioning a defendant about prior bad acts, the United

 States Supreme Court has never held that the federal constitution forbids a

 prosecutor from so doing, thus the rejection of petitioner’s prosecutorial misconduct

 claim by the Michigan courts does not entitle petitioner to habeas relief. See Wagner

 v. Klee, 620 F. App’x. 375, 378 (6th Cir. 2015). Petitioner is not entitled to relief on

 his thirteenth and seventeenth claims.

                                             64
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3702     Page 65 of 71




        K. Claims # 21 and 23. The evidentiary law claims.

       Petitioner next raises challenges to the admission of evidence under state law.

       It is “not the province of a federal habeas court to reexamine state-court

 determinations on state-court questions.” Estelle v. McGuire, 502 U.S. 62, 67–68

 (1991). A federal court is limited in habeas review to deciding whether a state court

 conviction violated the Constitution, laws, or treaties of the United States. Id. Thus,

 errors in the application of state law, especially rulings regarding the admissibility

 of evidence, are usually not questioned by a federal habeas court. Seymour v. Walker,

 224 F.3d 542, 552 (6th Cir. 2000) (internal citation omitted).

       Petitioner, in his twenty-first claim, alleges that the trial court violated M.R.E.

 404(b) by admitting audiotapes of the controlled buys because they presented

 allegedly improper character evidence involving petitioner’s uncharged drug

 deliveries.

       Petitioner’s claim that the state court violated M.R.E. 404(b) or any other

 provision of state law by admitting improper character evidence or evidence of prior

 bad acts is non-cognizable on habeas review. See Bey v. Bagley, 500 F.3d 514, 519

 (6th Cir. 2007); Estelle, 502 U.S. at 72 (Supreme Court’s habeas powers did not

 permit Court to reverse state court conviction based on their belief that the state trial

 judge erred in ruling that prior injury evidence was admissible as bad acts evidence

 under California law); Dowling v. United States 493 U.S. 342, 352–53 (1990)

                                            65
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3703     Page 66 of 71




 (admission at defendant’s bank robbery trial of “similar acts” evidence that he had

 subsequently been involved in a house burglary for which he had been acquitted did

 not violate due process). The admission of this “prior bad acts” or “other acts”

 evidence against petitioner at his state trial does not entitle him to habeas relief,

 because there is no clearly established Supreme Court law which holds that a state

 violates a habeas petitioner’s due process rights by admitting propensity evidence in

 the form of “prior bad acts” evidence. See Bugh v. Mitchell, 329 F.3d 496, 512 (6th

 Cir. 2003).

       Petitioner next contends that the officers offered improper opinion testimony

 concerning the content of the audiotapes. The trial court at least implicitly concluded

 that the officers’ testimony was permissible lay opinion under state evidentiary law.

 This Court sitting on federal habeas review may not conclude otherwise, thus,

 petitioner is not entitled to habeas relief on his claim that the officers’ testimony was

 impermissible lay opinion testimony. See Charles v. Thaler, 629 F.3d 494, 500 (5th

 Cir. 2011). Petitioner is not entitled to habeas relief on his twenty-first and twenty-

 third claims.

        L. Claim # 25. The jury instruction claim.

       Petitioner claims that the judge gave the jurors an erroneous instruction on the

 offense of felony-firearm.




                                            66
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20       PageID.3704    Page 67 of 71




       An erroneous jury instruction warrants habeas corpus relief only where the

 instruction “‘so infected the entire trial that the resulting conviction violates due

 process.’” Estelle, 502 U.S. at 72 (quoting Cupp v. Naughten, 414 U.S. 141, 147

 (1973)). “[I]t must be established not merely that the instruction is undesirable,

 erroneous, or even ‘universally condemned,’ but that it violated some

 [constitutional] right.” Donnelly, 416 U.S. at 643. The jury instruction “‘may not be

 judged in artificial isolation,’ but must be considered in the context of the

 instructions as a whole and the trial record.” Estelle, 502 U.S. at 72 (quoting Cupp,

 414 U.S. at 147). The court must “inquire ‘whether there is a reasonable likelihood

 that the jury has applied the challenged instruction in a way’ that violates the

 Constitution.” Id. (quoting Boyde v. California, 494 U.S. 370, 380 (1990)).

       The judge here gave the jurors the model Michigan jury instruction on the

 elements of felony-firearm. (ECF No. 14-11, PgID 1550–51.) When petitioner raised

 this claim in his post-conviction motion, the trial and appellate courts rejected the

 claim, implicitly finding that the instruction was an accurate reflection of Michigan

 law on the elements of felony-firearm.

       Because the state courts found that the instruction given by the trial court

 accurately reflected Michigan law, this Court must defer to that determination and

 cannot question it. Seymour v. Walker, 224 F.3d at 558. Petitioner is not entitled to

 relief on his instructional error claim.

                                            67
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20         PageID.3705     Page 68 of 71




        M. Claim # 26. The entrapment claim.

       Petitioner next contends that he is entitled to habeas relief because he was

 entrapped by law enforcement into committing these offenses.

       It is well-established that entrapment is not a constitutional defense. See

 Hampton v. United States, 425 U.S. 484, 488–91 (1976) (plurality opinion); Russell,

 411 U.S. at 430; Sosa, 389 F.3d at 648. Because entrapment is not a constitutional

 defense, it cannot form the basis for habeas relief. Sosa, 389 F.3d at 647–48;

 Rodriguez, 625 F. Supp. 2d at 566; see also Lothridge v. United States, 441 F.2d

 919, 922 (6th Cir. 1971) (issue of entrapment could not be raised on collateral attack

 in a motion to vacate judgment and sentence brought pursuant to 28 U.S.C. § 2255

 because no issue of constitutional dimensions was presented). Accordingly,

 petitioner’s claim that the state court’s denial of his entrapment defense was clearly

 erroneous under Michigan law is not cognizable in a federal habeas corpus petition.

 Seeger v. Straub, 29 F. Supp. 2d 385, 390–91 (E.D. Mich. 1998).

        N. Claim # 27. The transcript claim.

       Petitioner next claims that the trial transcripts are inaccurate, because the court

 reporter failed to transcribe the audiotaped recordings of the controlled buys, which

 instead were admitted as prosecution exhibits. But neither state law nor federal law,

 certainly not federal constitutional law, required the court reporter to do so. See

 People v. Perry, 115 Mich. App. 533, 537 (Mich. Ct. App. 1982); United States v.

                                           68
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20          PageID.3706     Page 69 of 71




 Vazquez Guadalupe, 407 F.3d 492, 496–98 (1st Cir. 2005). Petitioner is not entitled

 to relief on his twenty-seventh claim.

          O. Claim # 28. The ineffective assistance of appellate counsel claim.

          Petitioner finally argues that appellate counsel was ineffective for failing to

 raise his eighth through twenty-seventh claims on his appeal of right.

          The Sixth Amendment guarantees a defendant the right to effective assistance

 of counsel on the first appeal by right. Evitts v. Lucey, 469 U.S. 387, 396–97 (1985).

 However, court appointed counsel does not have a constitutional duty to raise every

 non-frivolous issue requested by a defendant. Jones v. Barnes, 463 U.S. 745, 751

 (1983). A habeas court must defer twice: first to appellate counsel’s decision not to

 raise an issue and secondly, to the state court’s determination that appellate counsel

 was not ineffective. Woods v. Etherton, 136 S. Ct. 1149, 1153 (2016) (per curiam)

 (“Given AEDPA, both Etherton’s appellate counsel and the state habeas court were

 to be afforded the benefit of the doubt.”).

          Petitioner’s eighth through twenty-seventh claims are meritless. “Appellate

 counsel cannot be found to be ineffective for ‘failure to raise an issue that lacks

 merit.’” Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir. 2010) (quoting Greer v.

 Mitchell, 264 F.3d 663, 676 (6th Cir. 2001)). Petitioner is not entitled to relief on his

 claim.




                                            69
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20        PageID.3707     Page 70 of 71




       The Court denies the petition for writ of habeas corpus. The Court also denies

 petitioner a certificate of appealability. In order to obtain a certificate of

 appealability, a prisoner must make a substantial showing of the denial of a

 constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the applicant

 is required to show that reasonable jurists could debate whether, or agree that, the

 petition should have been resolved in a different manner, or that the issues presented

 were adequate to deserve encouragement to proceed further. Slack v. McDaniel, 529

 U.S. 473, 483–84 (2000). When a district court rejects a habeas petitioner’s

 constitutional claims on the merits, the petitioner must demonstrate that reasonable

 jurists would find the district court’s assessment of the constitutional claims to be

 debatable or wrong. Id. at 484. “The district court must issue or deny a certificate of

 appealability when it enters a final order adverse to the applicant.” Rules Governing

 § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

       For the reasons stated in this opinion, the Court will deny petitioner a

 certificate of appealability because reasonable jurists would not find this Court’s

 assessment of petitioner’s claims to be debatable or wrong. Johnson v. Smith, 219 F.

 Supp. 2d 871, 885 (E.D. Mich. 2002). Petitioner is denied leave to appeal in forma

 pauperis, because the appeal would be frivolous. See Fed. R. App. P. 24(a).




                                           70
Case 2:19-cv-12153-PDB-SDD ECF No. 23 filed 09/03/20      PageID.3708    Page 71 of 71




 IV. CONCLUSION

       Accordingly, the Court DENIES WITH PREJUDICE the petition for a writ

 of habeas corpus. The Court further DENIES a certificate of appealability and leave

 to appeal in forma pauperis.

 IT IS SO ORDERED.

Dated: September 3, 2020                      s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Court Judge




                                         71
